
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


LEASE AGREEMENT

by and between

INDUSTRIAL DEVELOPMENT BOARD
OF THE CITY OF NEW ORLEANS, LOUISIANA,
as Landlord

and

SFJ MANAGEMENT INC.,
as Tenant

dated August 23, 2002

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1   Grant, Term of Lease and Certain Definitions   1   1.1        
Leasing Clause   1   1.2         Term   1   1.3         Certain Definitions   1
ARTICLE 2   Rent   6   2.1         Base Rent   6   2.2         Additional Rent  
6   2.3         Adjustments to Additional Rent Base   7   2.4         Additional
Rent Credit   7   2.5         Other Rent Credits   7   2.6         Sales Reports
and Records   8   2.7         Late Charges   8   2.8         Nondisclosure   8  
2.9         Issuance of Notes   8   2.10       Place of Rent Payments   8
ARTICLE 3   Impositions   9   3.1         Payment of Impositions   9   3.2      
  Contest of Impositions   9   3.3         Certain Provisions Related to AV
Taxes   9 ARTICLE 4   Capital Expenditures and Improvements   10   4.1        
Capital Expenditures   10   4.2         Title to Improvements   10   4.3        
Additional Improvements   10   4.4         Zoning and Permits   11 ARTICLE 5  
Use and Operation   11   5.1         Use   11   5.2         Compliance with Laws
  11   5.3         Maintenance and Repair   12   5.4         Casualty   12  
5.5         Branding   12   5.6         Operational Rights; Revenue   13   5.7  
      Utilities   13   5.8         Mechanic's Liens   13   5.9         Hazardous
Substances   13 ARTICLE 6   Insurance and Indemnity   13   6.1         Insurance
  13   6.2         Types of Required Insurance   14   6.3         Policies   14

i

--------------------------------------------------------------------------------

  6.4         Indemnification of Landlord   15   6.5         Indemnification of
Tenant   15 ARTICLE 7   Assignment and Subletting   15   7.1         Assignment
  15   7.2         Subletting; No Sale or Transfer by Landlord   16   7.3      
  Nondisturbance By Landlord   16 ARTICLE 8   Leasehold Mortgages   17   8.1    
    Leasehold Mortgage Permitted   17   8.2         Notices to Leasehold
Mortgagees   17   8.3         Leasehold Mortgagee's Right to Cure   17   8.4    
    New Lease   18   8.5         Leasehold Mortgagee's Liability   18 ARTICLE 9
  Defaults and Remedies   18   9.1         Default of Tenant   18   9.2        
Landlord's Rights and Remedies   19   9.3         Default of Landlord   20  
9.4         Rights of Leasehold Mortgagees   21 ARTICLE 10   Condemnation   21  
10.1         Definitions   21   10.2         Efforts to Prevent Taking   21  
10.3         Entire Taking   21   10.4         Partial Taking   21   10.5      
  Temporary Taking   22   10.6         Condemnation Award   22   10.7        
Settlement of Proceeding   22   10.8         Exercise of Option   22 ARTICLE 11
  Representations, Warranties and Special Covenants   23   11.1        
Landlord's Representations, Warranties and Special Covenants   23   11.2        
Tenant's Representations, Warranties and Special Covenants   24 ARTICLE 12  
Miscellaneous   25   12.1         Inspection   25   12.2         Estoppel
Certificates   25   12.3         Notices   25   12.4         Successors and
Assigns   26   12.5         Amendment   26   12.6         Headings and
Subheadings   26   12.7         Unavoidable Default and Delays   26   12.8      
  Severability   27   12.9         Governing Law   27   12.10       Relationship
of Parties   27

ii

--------------------------------------------------------------------------------

  12.11       Landlord's Lien Waiver   27   12.12       Non-Waiver   27   12.13
      Obligations to Defend Validity of Lease   28   12.14       Survival   28  
12.15       Net Lease   28   12.16       Entire Agreement   28   12.17      
Counterparts   28   12.18       Memorandum   28   12.19       Subordination to
Mortgage on the Fee   28   12.20       Holdover   29   12.21       Signs   29  
12.22       No Third Party Beneficiaries   29   12.23       Guaranty   29  
12.24       Attorneys' Fees   29   12.25       Principles of Construction   30  
12.26       Limitation on Liability   30   12.27       Reasonableness Standard  
30   12.28       References to Note Ineffective After Paid   30   12.29      
Amounts Remaining in the Note Fund   30 ARTICLE 13   Option to Purchase   31  
13.1         Grant of Option   31   13.2         Determination of Fair Value  
31   13.3         Option Price Credits   32   13.4         Documents Provided to
Tenant   32   13.5         Survey   32   13.6         Title Commitment   32  
13.7         Title Exceptions   33   13.8         Title Representations and
Warranties by Landlord   33   13.9         Closing Date   33   13.10      
Tenant's Obligation at Closing   34   13.11       Landlord's Obligation at
Closing   34   13.12       Closing Costs   34   13.13       Casualty or
Condemnation   34   13.14       Revocation by Tenant   34   13.15      
Landlord's Default   34   13.16       Tenant's Default   35   13.17       No
Assumption Of Liabilities   35 ARTICLE 14   Right of First Refusal   35   14.1  
      Definitions   35   14.2         Grant of Right of First Refusal   35

iii

--------------------------------------------------------------------------------


LEASE AGREEMENT


        THIS LEASE AGREEMENT (this "Lease") is made as of August 23, 2002 (the
"Commencement Date"), by and between the Industrial Development Board of the
City of New Orleans, Louisiana, Inc., a public corporation and instrumentality
of the City of New Orleans, Louisiana ("Landlord"), and SFJ Management Inc., a
Delaware corporation ("Tenant"). Landlord and Tenant sometimes are referred to
herein collectively as the "Parties" or singularly as a "Party".


RECITALS


        A.    Landlord is a public corporation and instrumentality of the City
of New Orleans, State of Louisiana (the "City"), organized pursuant to the
provisions of Chapter 7 of Title 51 of the Louisiana Revised Statutes of 1950,
as amended (such Act, and all future acts supplemental thereto or amendatory
thereof being herein called the "Act"), and as such is authorized to acquire,
own, finance (through the issuance of revenue bonds or notes), lease, sell and
otherwise dispose of properties suitable for use by any industry for any
commercial enterprise, including amusement park facilities.

        B.    Landlord has acquired, in accordance with the Act, certain
amusement park facilities from Jazzland, Inc., the debtor-in-possession in Case
No. 02-11257, Section "B", captioned In re: Jazzland, Inc. (the "Bankruptcy
Case"), filed in the United States Bankruptcy Court for the Eastern District of
Louisiana (the "Bankruptcy Court"), pursuant to that plan of reorganization
approved by the Bankruptcy Court in the Bankruptcy Case (the "Plan").

        C.    Landlord has agreed, at the request of Tenant and pursuant to an
Indenture of Trust entered into by Landlord and the City, to sign and deliver
that Taxable Revenue Note (Jazzland Project) Series 2002 (the "Note") to
evidence an obligation to pay the City a portion of the money owed by the City
to the U.S. Department of Housing and Urban Development ("HUD") pursuant to
those Contracts for Loan Guarantee Assistance and related promissory notes
No. B-95-MC-22-0006 and B-98-MC-22-0006 relating to such amusement park
facilities (the "HUD Loan").

        D.    Pursuant to the terms of the Plan, Landlord has agreed to lease to
Tenant, and Tenant has agreed to lease from Landlord, such amusement park
facilities on the terms and conditions set forth herein.


AGREEMENT


        NOW, THEREFORE, in consideration of the recitals set forth above and the
mutual covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged and
confessed by each of the parties hereto, the parties hereto have agreed and,
intending to be legally bound, do hereby agree as follows:


ARTICLE 1
Grant, Term of Lease and Certain Definitions


        1.1    Leasing Clause.    Upon and subject to the terms and provisions
contained herein, Landlord does hereby lease, demise and let unto Tenant, and
Tenant does hereby lease from Landlord, the Premises, to have and to hold the
Premises for the term and subject to the provisions hereinafter provided.

        1.2    Term.    The term of this Lease shall be for a period commencing
on the Commencement Date and expiring on December 31, 2077.

        1.3    Certain Definitions.    The following terms shall have the
meaning set forth in this Section 1.3 and terms not defined herein shall have
the meanings set forth in the Indenture:

        (a)    AAA.    The local office of the American Arbitration Association
or any organization which is the successor thereof.

--------------------------------------------------------------------------------

        (b)    Additional Rent.    Has the meaning set forth in Section 2.2.

        (c)    Additional Rent Base.    Has the meaning set for in Section 2.2.

        (d)    Affiliate.    With respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the capital stock
having ordinary voting power in the election of directors of such entity,
(b) each entity that controls, is controlled by or is under common control with
such Person and (c) in the case of individuals, the immediate family members,
spouses and lineal descendants of individuals who are Affiliates of the Person.
For the purposes of this definition, "control" of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract, by virtue of being an executive officer or a director
or otherwise; provided, however, that the term "Affiliate" shall not include an
institutional investor in or institutional lender of Tenant or any of its
Affiliates.

        (e)    Appraiser.    An independent firm or person experienced in the
valuation of assets of the type in question.

        (f)    Authorized Tenant Representative.    A person at the time
designated to act on behalf of Tenant by written certificate furnished to
Landlord and the Trustee containing the specimen signature of such person and
signed on behalf of Tenant by the Chairman of the Board of Directors, or by the
President or any Vice President of Tenant. Such certificate may designate an
alternate or alternates.

        (g)    AV Taxes.    Any and all ad valorem property taxes levied,
assessed or imposed against the Premises, including but not limited to all
municipal, parish or state ad valorem property taxes on any Improvements or
personal property (whether movable or immovable) now or hereafter owned by
Landlord and situated on the Land.

        (h)    Bankruptcy Case.    Has the meaning set forth in the Recitals.

        (i)    Bankruptcy Court.    Has the meaning set forth in the Recitals.

        (j)    Base Amount.    Has the meaning set for in Section 2.1.

        (k)    Base Rent.    The lease payments for the Premises provided in
Section 2.1 hereof.

        (l)    Business Day.    Any day other than (i) a Saturday or a Sunday
and (ii) a day on which federally insured depository institutions in the State
of Louisiana are authorized or obligated by applicable law to be closed.

        (m)    Capital Expenditure Commitment.    Has the meaning set forth in
Section 4.1.

        (n)    Change of Control.    (i) Assets constituting all or
substantially all of the assets of Tenant are sold, in one or more related
transactions, to any "person" or "group" (as such terms are defined in the U.S.
Securities Exchange Act of 1934, as amended) (other than Six Flags, Inc. or one
of its Affiliates), or (ii) an event or series of events (whether a share
purchase, merger, consolidation or other business combination or otherwise) by
which any person or group (other than Six Flags, Inc. or one of its Affiliates)
is or becomes the "beneficial owner" (as defined in the U.S. Securities Exchange
Act of 1934, as amended) directly or indirectly of more than fifty (50%) percent
of the combined voting power of the then outstanding securities of Tenant or the
successor or surviving entity, if Tenant is not the surviving entity, excluding
in the case of each of clauses (i) and (ii) above any reincorporation,
reorganization or recapitalization transaction in which the holder(s) of voting
securities in Tenant immediately prior to the reincorporation, reorganization or
recapitalization continue to possess at least fifty (50%) percent of the
outstanding voting securities of the successor or surviving entity, or (iii) a
transfer of the interest in Tenant that has the power

2

--------------------------------------------------------------------------------

to manage, control or direct the actions of Tenant other than to a Person that
owns a majority of the voting securities in Tenant immediately prior to the
transfer, or one of its Affiliates.

        (o)    City Mortgage.    That Second Real Estate Mortgage, Security
Agreement, Assignment of Leases and Rents and Financing Statement between
Landlord, as mortgagor, and the City, as mortgagee, dated August 23, 2002,
recorded under NA# 2002-42905, MIN#            , in the official records of
Orleans Parish, Louisiana, which encumbers Landlord's fee title to the Premises.

        (p)    Commencement Date.    The date first set forth above in the
preamble to this Lease.

        (q)    Consumer Price Index:    The "U.S. City Average, All Items"
Consumer Price Index for All Urban Consumers published by the Bureau of Labor
Statistics of the United States Department of Labor (Base: 1982-1984=100), or
any successor index thereto. If the Consumer Price Index is hereafter converted
to a different standard reference base or otherwise revised, any determination
hereunder that uses the Consumer Price Index shall be made with the use of such
conversion factor, formula or table for converting the Consumer Price Index as
may be published by the Bureau of Labor Statistics, or, if the Bureau shall no
longer publish the same, then with the use of such conversion factor, formula or
table as may be published by Prentice Hall, Inc., or, failing such publication,
by any other nationally recognized publisher of similar statistical information.

        (r)    Court.    The United States District Court of the Eastern
District of Louisiana.

        (s)    Default Rate.    Has the meaning set forth in Section 2.7.

        (t)    Event of Default.    Has the meaning set forth in Section 9.1.

        (u)    Fair Value.    Has the meaning set forth in Section 13.2.

        (v)    Fixtures.    All systems, apparatus, machinery, equipment, pipes,
pumps, tanks, ducts, conduits, engines, motors, appliances, compressors,
generators, boilers, stokers, furnaces, fittings and fixtures, and other items
of personal property required for or incidental to use of the Improvements as
the Theme Park, and all component parts thereof, now or hereafter affixed to or
incorporated into the Land or Improvements, including, without limitation all
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems, fire and theft
protection equipment, and amusement rides and attractions, together with all
replacements, modifications, alterations and additions thereto, all of which to
the greatest extent permitted by law are hereby deemed by the Parties to
constitute component parts of immovable property, other than (i) the amusement
ride commonly known as the "Tower Ride" unless and until title to such ride is
transferred to Landlord as set forth in this Lease, and (ii) other items of
personal property not owned by Landlord.

        (w)    Floor Amount.    Has the meaning set forth in Section 2.1.

        (x)    Gross Revenues.    All revenues received by Tenant from
admissions, parking, games, operations and sales of food and beverages and
retail merchandise, and revenues received by Tenant from any licenses,
concession agreements, subleases, occupancy agreements, management agreements,
operating agreements or any other agreements of any nature with respect to any
of the foregoing. Notwithstanding the foregoing, the following items shall be
excluded or deducted from Gross Revenues: (a) the net amount of any refund made
or credit allowed upon any transaction at or from the Premises, where the
transaction was unacceptable to the purchaser and therefore warranted, in the
sole judgment of Tenant, such refund or credit; (b) the amount of any city,
parish, state or federal sales, use, parking, luxury or excise tax on sales
which is both added to the selling price (or absorbed therein) and paid to the
taxing authorities by Tenant; provided, however, no franchise or capital stock
tax and no income or similar tax based upon income or profits as such shall be
deducted from Gross Revenues; (c) sums and credits received in the

3

--------------------------------------------------------------------------------

settlement of claims for loss of or damage to any merchandise sold by Tenant
within the Premises; (d) sales from mechanical and other vending machines and
receipts from public or private pay telephones; (e) sales which are
uncollectible and written off Tenant's books as uncollectible; (f) returns to
suppliers or manufacturers; (g) any amounts received by Tenant from or in
accordance with any insurance coverages maintained by Tenant in connection with
the Premises; (h) the value of admission tickets, goods or services given in
exchange or barter for marketing, media or advertising services, provided, that
such exchange or barter is not made with an Affiliate of Tenant; and (i) sales
or other dispositions of any Improvements, furniture, inventory, goods, office
supplies or office equipment by Tenant in accordance with its rights under this
Lease.

        (y)    Hazardous Substances.    Any hazardous or toxic substance,
material or waste that is or becomes regulated by any federal, state, or local
governmental authority, and will include, without limitation, any material or
substance that is (i) defined as a hazardous substance under any law of the
State of Louisiana, (ii) petroleum, (iii) asbestos, (iv) designated as a
"hazardous substance" pursuant to Section 311 of the Federal Water Pollution
Control Act (33 U.S.C. Section 1321), (v) defined as a "hazardous waste"
pursuant to Section 1004 of the Federal Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq, (42 U.S.C. Section 6903), (vi) defined as a
"hazardous substance" pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. or
(vii) defined as a "regulated substance" pursuant to Subchapter IX, Solid Waste
Disposal Act (Regulation of Underground Storage Tanks), 42 U.S.C. Section 6991
et seq.

        (z)    Impositions.    All taxes, assessments, governmental licenses and
impositions, and other similar levies, fees and charges of every kind or nature
now or hereafter levied, assessed or imposed against the Premises.

        (aa)    Improvements.    All buildings, structures, facilities, parking
areas, paved areas, sidewalks, seating, landscaping, Fixtures, footings,
foundations and other improvements and constructions of any kind, now or
hereafter constructed or situated on the Land.

        (bb)    Indenture.    The Indenture of Trust between Landlord and the
City, of even date herewith, pursuant to which the Note is authorized to be
issued, and any indenture supplemental thereto.

        (cc)    Independent Counsel.    An attorney or firm of attorneys duly
admitted to practice law before the highest court of any state and which
attorney, firm or any member thereof is not an officer, director or full time
employee of Landlord or Tenant.

        (dd)    Land.    Certain immovable property situated in the Parish of
Orleans, City of New Orleans, State of Louisiana, described in Exhibit A
attached hereto and made a part hereof for all purposes, which contains
approximately 140 acres of land. If Landlord hereafter acquires any portion of
the land described on Exhibit B attached hereto and made a part hereof for all
purposes, the term "Land" shall automatically include the portions of such land
so acquired by Landlord. The immediately preceding sentence is intended to be
self-operative and effective without further authorization or action of any kind
by either Party.

        (ee)    Landlord Indemnified Parties.    Landlord, any Affiliate of
Landlord, the City, and their respective officers, directors, managers,
employees, agents and representatives, and their respective heirs, personal
representatives, successors and assigns.

        (ff)    Lease Year.    Each calendar year or portion thereof during the
Term from and including the Commencement Date. The first Lease Year ends
December 31, 2002 and the last Lease Year shall end on the date of expiration or
earlier termination of this Lease.

        (gg)    Leasehold Mortgage.    Any mortgage, deed of trust, collateral
assignment of leases and rents, security agreement or other instrument in the
nature thereof that encumbers any of Tenant's

4

--------------------------------------------------------------------------------

rights, titles and interests in and to use the Premises, including, without
limiting the generality of the foregoing, its right to use and occupy the
Premises.

        (hh)    Leasehold Mortgagee.    Any mortgagee, trustee or anyone that
claims an interest by, through or under a Leasehold Mortgage.

        (ii)    Mortgaged Property.    All of Tenant's leasehold estate under
this Lease covered by a Leasehold Mortgage, as applicable.

        (jj)    Net Proceeds.    With respect to any insurance or condemnation
award, means the gross proceeds from the insurance or condemnation award with
respect to which that term is used remaining after payment of all expenses
(including attorneys' fees and any extraordinary expenses of the Trustee)
incurred in the collection of such gross proceeds.

        (kk)    Note Fund.    The Note Fund created by Section 601 of the
Indenture.

        (ll)    Noteholder or Holder.    Any person who shall be the registered
owner of the Note or any other promissory note issued by Landlord from time to
time in accordance with the Indenture.

        (mm)    Option.    Has the meaning set forth in Section 13.1.

        (nn)    Option Price.    Has the meaning set forth in Section 13.1.

        (oo)    Party or Parties.    Has the meaning set forth in the preamble.

        (pp)    Person.    Any government, natural person, corporation, general
or limited partnership, limited liability company, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, or other entity.

        (qq)    Plan.    Has the meaning set forth in the Recitals.

        (rr)    Premises.    The Land and Improvements, and all rights, ways,
privileges, servitudes, advantages and appurtenances belonging to or in any way
pertaining to the Land or Improvements, and all batture, rights of accretion and
riparian rights thereof or attached or belonging thereto, together with all
replacements, modifications, alterations, and additions thereto that are made by
Landlord or Tenant in the future, and all systems, machinery, furniture,
furnishings, equipment and other corporeal personal property (whether movable or
immovable) that is now or hereafter owned by Landlord and placed on the Land.
The Premises does not include furniture, inventory, goods, office supplies or
office equipment owned by Tenant that is placed on the Land by Tenant from time
to time during the Term. The amusement ride commonly known as the "Tower Ride"
is owned by Fitraco N. V. and does not currently constitute part of the
Premises; however, if Tenant ever acquires full ownership of the Tower Ride it
will immediately and automatically become part of the Premises without the need
for further action or authorization from any Party.

        (ss)    Rent.    Has the meaning set forth in Section 2.5.

        (tt)    Season.    The period of at least six to eight months each
calendar year during which the Theme Park is expected to be open to the public.

        (uu)    SouthTrust Mortgage.    That first lien Real Estate Mortgage,
Security Agreement, Assignment of Leases and Rents and Financing Statement
between Jazzland, Inc., as mortgagor, and SouthTrust Bank, National Association,
as mortgagee, dated July 9, 1998, but effective as of July 10, 1998, recorded
under NA#98-32279, MIN#473138, in the official records of Orleans Parish,
Louisiana, which encumbers Landlord's fee title to the Premises and secures not
more than $13.0 million of principal indebtedness as of the Commencement Date,
as assumed by Tenant pursuant to that Act dated August 23, 2002, and recorded
under NA#2002-42906, MIN#                , in the official records of Orleans
Parish, Louisiana.

5

--------------------------------------------------------------------------------

        (vv)    State.    The State of Louisiana.

        (ww)    Subtenant.    Any Person to whom or to which Tenant grants or
licenses any rights to occupy, use, operate, manage, provide services in, or
sell food, beverages, services, merchandise or goods within, the Premises.

        (xx)    Tenant Indemnified Parties.    Tenant, any Affiliate of Tenant,
and the officers, directors, stockholders, partners, members, managers,
employees, agents and representatives of Tenant or any of its Affiliates, and
their respective heirs, personal representatives, successors and assigns.

        (yy)    Term.    The term of this Lease as provided in Section 1.2
hereof.

        (zz)    Theme Park.    Has the meaning set forth in Section 5.1.

        (aaa)    Trustee.    Bank One Trust Company, N.A., in the City of New
Orleans, Louisiana, a national banking association organized under the laws of
the United States of America, or its successors as trustee under the Indenture.


ARTICLE 2
Rent


        2.1    Base Rent.    Tenant shall pay annual base rent (the "Base Rent")
for the first Lease Year in an amount equal to $700,000.00, and for each
subsequent Lease Year in an amount equal to 4.77% of the Gross Revenues of
Tenant in that Lease Year (the "Base Amount"), but for each subsequent Lease
Year ending on or before December 31, 2017, the Base Rent shall not be less than
$1.4 million per Lease Year (the "Floor Amount"). Tenant shall pay the Base Rent
for the first Lease Year ($700,000.00), together with a transaction fee of
$700,000.00, to Landlord in a lump sum on or before Commencement Date. The Base
Rent for each subsequent Lease Year through 2017 shall be payable in equal
monthly installments of $116,666.66 in advance, on the first day of each
calendar month. The Base Rent for each Lease Year after 2017 shall be payable in
monthly installments, in arrears, on or before the twentieth (20th) day of each
month for the preceding calendar month. Following the first Lease Year, if the
aggregate amount of monthly Base Rent payments made by Tenant for any subsequent
Lease Year exceeds the Base Rent computed on the amount of Gross Revenues for
that Lease Year, then the amount of such excess shall be applied to the next
succeeding monthly installment(s) of Base Rent due hereunder, provided, however,
that in no event shall the Base Rent payable for the second Lease Year and each
subsequent Lease Year ending on or before December 31, 2017, be less than the
Floor Amount. If the aggregate amount of monthly Base Rent payments made by
Tenant for any Lease Year is less than the Base Rent computed on the amount of
Gross Revenues for that Lease Year, then Tenant shall pay any deficiency by
March 31 of the next succeeding Lease Year. If the last Lease Year terminates on
a day other than the last day of a calendar year, the Floor Amount payable under
this Lease for such fractional Lease Year shall be prorated based upon the
actual number of days contained in such fractional Lease Year. Tenant shall be
entitled to a credit against the Base Rent owing for the first Lease Year for
any fees, charges or expenses of the Trustee or Landlord, in excess of $97,000
in the aggregate, that are paid by Tenant in accordance with the Indenture at
the time of the execution of this Lease.

        2.2    Additional Rent.    

        (a) In addition to the Base Rent, Tenant shall pay additional rent (the
"Additional Rent") for each Lease Year after 2007 equal to 4.0% of the Gross
Revenues of Tenant in that Lease Year in excess of $27.5 million (the
"Additional Rent Base"), as adjusted in accordance with Section 2.3 hereof. The
Additional Rent shall be payable by March 31 of each succeeding Lease Year
(commencing March 31, 2009).

        (b) Tenant agrees to pay to the Trustee, or any paying agent, as the
case may be, until debt service on the Note and all other promissory notes
issued by Landlord from time to time in accordance with

6

--------------------------------------------------------------------------------

the Indenture shall have been fully paid or provision for the payment thereof
shall have been made in accordance with the provisions of the Indenture, (i) the
annual fees of the Trustee for the ordinary services of the Trustee rendered and
its Ordinary Expenses incurred under the Indenture as and when the same become
due, (ii) the reasonable fees and charges of the Trustee, as bond registrar and
paying agent, and the reasonable fees and charges of any paying agent for acting
as paying agent for the Notes and when the same become due, and (iii) the
reasonable fees and charges of the Trustee for necessary Extraordinary Services
rendered by it and Extraordinary Expenses incurred by it under the Indenture, as
and when the same become due; provided, that Tenant may, without creating a
default hereunder, contest in good faith the necessity for any such
Extraordinary Services and Extraordinary Expenses and the reasonableness of any
such fees, charges or expenses.

        2.3    Adjustments to Additional Rent Base.    For each Lease Year after
2008,

        (a) the Additional Rent Base shall be adjusted as follows:

        (i) if the most recently published Consumer Price Index as of the last
day of the last month (the "Comparison Month") of any Lease Year after 2008 is
higher than the average Consumer Price Index for the twelve (12) month period
prior thereto, the Additional Rent Base shall be adjusted by an amount equal to
the product of (i) the percentage difference between the Consumer Price Index
for the most recent Comparison Month and the average Consumer Price Index for
the prior 12-month period and (ii) the current Additional Rent Base; and

        (ii) for Lease Year 2009, the Additional Rent Base shall be increased by
an amount equal to thirty percent (30%) of the total capital expenditures
(determined in accordance with generally accepted accounting principles) made by
Tenant with respect to the Premises from the Commencement Date through the end
of Lease Year 2008 in excess of the Capital Expenditure Commitment (as defined
herein); and

        (iii) for Lease Year 2010 and thereafter, the Additional Rent Base shall
be increased by an amount equal to thirty percent (30%) of any capital
expenditures made by Tenant with respect to the Premises in the prior Lease Year
in excess of $500,000.

        (b) Adjustments in the Additional Rent Base made pursuant to this
Section 2.3 shall be effective on the first day of the first calendar month of
the Lease Year to which such adjusted Additional Rent Base applies.

        2.4    Additional Rent Credit.    To the extent that Tenant pays Base
Rent equal to the Floor Amount for any Lease Year, the excess, if any, of the
Floor Amount over the Base Amount for that Lease Year shall apply as a credit
against future Additional Rent due hereunder, such that Tenant receives a total
credit against Additional Rent equal to the sum of all such excess payments.

        2.5    Other Rent Credits.    In addition to the rent credits described
in Sections 2.1 and 2.4, Tenant will be entitled to a credit (the "Rent Credit")
against the Base Rent and Additional Rent (the "Rent") owing for each Lease Year
equal to the sum of all amusement taxes or assessments, parking taxes or
assessments, and municipal or parish taxes imposed now or in the future (other
than future taxes generally imposed on all or substantially all businesses in
the City) that are paid by Tenant for that Lease Year, but the total Rent Credit
for each Lease Year shall not exceed the sum of all such taxes paid by Tenant
for that Lease Year. If the Rent Credit is greater than the Rent owing for any
Lease Year, the excess amount shall be credited to the Rent owing for the next
succeeding Lease Year and, upon expiration of this Lease, any unused Rent Credit
shall be promptly reimbursed by the City to Tenant, or applied to the Option
Price. Section 3.3 provides for additional Rent credits in the amount of any AV
Taxes paid by Tenant. Tenant shall not be entitled to a credit against the Rent
for ad valorem property taxes or assessments paid by Tenant with respect to
(a) furniture, inventory, goods, office supplies or office equipment owned by
Tenant that is placed on the Land, or (b) the amusement ride commonly known as
the "Tower Ride", unless Landlord acquires ownership of the Tower Ride as

7

--------------------------------------------------------------------------------

set forth in this Lease. Tenant shall be solely responsible for paying any AV
Taxes assessed on the property set forth in the preceding sentence.

        2.6    Sales Reports and Records.    On or before the 15th day of each
calendar quarter during the Term, Tenant shall prepare and deliver to Landlord
at the place where rental is then payable and to the City a certified statement
of Gross Revenues made during the preceding calendar quarter. In addition, by
March 31 of each Lease Year after the first Lease Year, Tenant shall prepare and
deliver to Landlord at the place where rental is then payable and to the City a
certified statement of Gross Revenues during the preceding Lease Year. Such
statements shall be certified to be correct by a senior officer of Tenant.
Tenant shall also furnish to Landlord and the City a copy of each periodic
report (whether monthly, quarterly, or annually) as and when furnished by Tenant
to any governmental authority with respect to sales or excise tax paid to such
authority by Tenant. For the purpose of ascertaining the amounts payable as Rent
hereunder, Tenant covenants and agrees to maintain at the Premises, books of
accounts covering all sales made by Tenant in connection with its operation of
the Premises and records of all sales of merchandise and revenue derived from
business conducted at the Premises, and supporting records such as tax reports
and banking records. Such books and records shall be retained and preserved for
at least thirty-six (36) months after the end of the Lease Year to which they
relate, and shall be subject to audit and inspection by Landlord and the City
and their agents at all reasonable times upon advance written request. Such
books and records shall be consistent with Tenant's normal operating procedures.
Upon reasonable advance written notice to Tenant and not more than twice in any
calendar year (unless Landlord or the City has reasonable grounds to suspect
that Tenant is underpaying Rent), Landlord and the City and their authorized
representatives shall have the right to audit and inspect, at their own expense,
Tenant's books of account during regular business hours. If such audit or
inspection discloses a deficiency in the payment of Rent, Tenant shall promptly
pay such deficiency. If such audit or inspection shall disclose an overpayment
by Tenant of Rent, Tenant shall be entitled to a credit in the amount of such
overpayment after deducting the reasonable out-of-pocket cost of such audit or
inspection against the next installments of Rent due hereunder. If such audit or
inspection shows that Rent has been underpaid by three percent (3%) or more,
Tenant shall pay the actual and reasonable out-of-pocket cost of such audit or
inspection in addition to any deficiency, together with interest at the Default
Rate (as herein defined) from the date on which the Rent was originally due
until paid, but absent fraud or gross negligence on the part of Tenant, the
events, errors, acts or omissions giving rise to such deficiency shall not
constitute a breach or default by Tenant hereunder, and this Lease shall remain
in full force and effect.

        2.7    Late Charges.    If any monthly installment of Rent is not paid
within ten (10) days of the date due, Tenant will be assessed a late fee of five
percent (5%) of such past due installment. In addition, if Tenant's failure to
pay any monthly installment of Rent continues for a period in excess of thirty
(30) days after written notice thereof to Tenant, such late installment shall
bear interest from the date such installment became due and payable to the date
of payment thereof by Tenant at the rate of one and one-half percent (1.5%) per
month (the "Default Rate").

        2.8    Nondisclosure.    Landlord covenants and agrees, to the extent
permitted by applicable law, not to disclose to any third party any reports or
information provided to Landlord by Tenant pursuant to the terms of this
Article 2. Notwithstanding the foregoing, Tenant acknowledges and agrees that
Landlord may disclose such information to the City Council of the City of New
Orleans.

        2.9    Issuance of Notes.    Landlord shall issue the Note and future
promissory notes under and in accordance with the Indenture, with the Note and
such future promissory notes being payable solely from payments made by Tenant
hereunder, as set forth in the Indenture.

        2.10    Place of Rent Payments.    Rent shall be paid directly to the
Trustee for the account of Landlord and shall be deposited in the Note Fund.
Payments to be made to the Trustee or the City under Section 2.2(b) above shall
be paid directly to the Trustee or City, as the case may be, for their own use.

8

--------------------------------------------------------------------------------


ARTICLE 3
Impositions


        3.1    Payment of Impositions.    Subject to Section 3.3, Tenant shall
pay all Impositions that accrue during the Term before the same become
delinquent; provided, however, that Tenant shall have no obligation to pay
(i) any federal, state or local capital levy, franchise tax, revenue tax, income
tax or profit tax of Landlord, (ii) any succession, transfer, recording, stamp,
mortgage or other tax that may be imposed upon or with respect to any transfer
of Landlord's interest in the Premises, (iii) any sales, excise or use tax that
may be imposed on or with respect to the Rent paid to Landlord by the State of
Louisiana, the City or any other political or taxing authority now or hereafter
existing, and (iv) any taxes similar to any of the above-described taxes in
clauses (i)-(iii), all of which taxes shall be Landlord's sole responsibility to
pay, subject to Section 12.26 hereof. Tenant shall be entitled to pay
Impositions accruing during the Term in installments as and to the extent the
same may be permitted by the applicable taxing authority or claimant. Landlord
agrees to cooperate with Tenant in seeking the delivery of all notices of such
Impositions to Tenant directly from the applicable taxing authorities. Landlord
shall promptly deliver all notices of such Impositions to Tenant which are
delivered to Landlord. In no event shall Tenant be in default under this Lease
for failure to pay such Impositions before the same become delinquent for which
the notice of such Impositions shall have been delivered to Landlord and not
forwarded or delivered to Tenant at least fourteen (14) days before the date the
same become delinquent. Any payment of Impositions to be made by Tenant with
respect to the tax year in which this Lease commences or terminates shall bear
the same ratio to the payment which is required to be made for the full tax year
as that part of such tax year in which this Lease is in effect bears to the full
tax year.

        3.2    Contest of Impositions.    If the levy of any Impositions shall
be deemed by Tenant to be improper, illegal or excessive, or if Tenant desires
in good faith to contest the Impositions for any other reason, Tenant may, at
Tenant's sole cost and expense, upon reasonable notice in advance to Landlord
and the City, dispute and contest the same and file all such protests or other
instruments and institute or prosecute all such proceedings for the purpose of
contest as Tenant shall deem necessary and appropriate, and Landlord and the
City will cooperate with Tenant in any such contest. Tenant shall pursue any
such contest with reasonable diligence and in good faith and shall not permit
any lien which may be imposed against the Premises for contested Impositions to
be foreclosed. Subject to the foregoing, any item of contested Imposition need
not be paid until it is finally adjudged to be valid unless applicable law
requires otherwise.

        3.3    Certain Provisions Related to AV Taxes.    It is the express
intention of the Parties that all portions of the Premises (whether movable or
immovable) and all interests therein, qualify for exemption from ad valorem
taxation throughout the Term, such that Tenant incurs no liability whatsoever
for the payment of AV Taxes (or payments in lieu thereof) relating to the
Premises. In accordance with Landlord's powers and rights under La. R.S.
51:1160, Landlord has specifically assessed the issue and decided not to require
Tenant to make any payment to parish or municipal taxing authorities in lieu of
AV Taxes. Landlord and the City, at the request and expense of Tenant, agree to
jointly take and pursue such lawful actions with Tenant, including, if
necessary, judicial actions, as may be available, to protect and defend the
title of Landlord in and to the Premises and the leasehold estate of Tenant
created hereby, against the levy, assessment or collection of AV Taxes by any
governmental body, agency, or political subdivision having the power to levy
such taxes. Landlord and the City further agree not to take any action that may
cause the levy, assessment or collection of any AV Taxes (or payments in lieu
thereof). If, for any reason, it is determined that the interests of Landlord or
Tenant in and to any portion of the Premises is no longer exempt from ad valorem
taxation by reason of a change of law or otherwise, such that Tenant becomes
liable for the payment of AV Taxes or payments in lieu thereof, then Tenant, in
its sole and absolute discretion, may either (i) pay such taxes or make such
payments before they become delinquent, subject to Tenant's right of

9

--------------------------------------------------------------------------------

contest as provided in Section 3.2 above, in which event the aggregate amount of
such AV Taxes or payments in lieu thereof throughout the Term shall be applied
as a credit against the Rent due hereunder in order of the next maturing
installments (with any excess being offset against the Option Price), or (ii) if
at any time after August 1, 2017, such AV Taxes or payments in lieu thereof that
are paid or payable in respect of the 2017 Lease Year or any subsequent Lease
Year exceed the Rent payable in respect of the immediately preceding Lease Year,
terminate this Lease and vacate the Premises and thereafter, all Rent shall be
fully abated and Tenant and Landlord shall not have any other obligations under
this Lease with respect to the Premises, except for those obligations which
expressly survive the termination hereof.


ARTICLE 4
Capital Expenditures and Improvements


        4.1    Capital Expenditures.    In addition to the Rent and not in lieu
thereof, Tenant shall be responsible for all costs associated with the
maintenance and operation of the Premises. At a minimum, Tenant shall invest
$25.0 million (the "Capital Expenditure Commitment") in the Premises in the form
of capital improvements (which are expected as of the Commencement Date to
include, but not necessarily be limited to, the addition of one or more major
rides or attractions, development of a children's area and the addition of water
rides and shade structures) before the end of the 2005 Season, subject to
Section 12.7. The first $20.0 million of the Capital Expenditure Commitment
shall be invested in the Premises before the end of the 2004 Season, subject to
Section 12.7. Within a reasonable period of time after the Commencement Date,
Tenant shall deliver a capital improvements plan to Landlord outlining the
Improvements that Tenant anticipates will be constructed with the Capital
Expenditure Commitment. Such capital improvements plan may be modified by Tenant
from time to time, upon prior written notice to Landlord, but no such
modification will reduce the Capital Expenditure Commitment for capital
improvements (determined in accordance with generally acceptable accounting
principles) below $25.0 million. Thereafter, Tenant shall make such capital
investments in the Premises as it shall reasonably determine are appropriate to
maintain the entertainment value of the Premises as a Six Flags park, taking
into account the attendance potential of the Premises and other factors Tenant
shall consider relevant.

        4.2    Title to Improvements.    Title to the amusement rides and
attractions and other Improvements situated on the Premises as of the
Commencement Date (other than the Tower Ride) and to any modifications,
additions, restorations, repairs and replacements thereof hereafter made, is and
shall remain in Landlord, its successors and permitted assigns. Any amusement
rides or attractions or other Improvements added by Tenant to the Premises
following the Commencement Date, as a result of the Capital Expenditure
Commitment or otherwise, shall immediately and automatically become the property
of Landlord for all purposes in full ownership, without compensation to Tenant
or any other person, free and clear of any liens and other encumbrances (other
than the SouthTrust Mortgage and the City Mortgage), and will be subject to the
terms of this Lease. Each of the Parties agrees to execute such documents and
instruments as may be reasonably necessary for the purpose of confirming or
further establishing that title to all amusement rides and attractions and other
Improvements from time to time situated on the Land (including the Tower Ride if
Tenant ever acquires full ownership of it), is and at all times during the Term
shall be held by Landlord.

        4.3    Additional Improvements.    During the Term, Tenant may, at its
sole cost and expense, make any alterations, additions or modifications to the
Improvements which it may deem desirable in its sole and absolute discretion,
provided Tenant makes such alterations, additions or modifications, in a good
and workmanlike manner and in accordance with all applicable governmental
requirements. Landlord, without expense to itself, shall cooperate with Tenant
in securing building permits or other authorizations necessary from time to time
for any such alterations, additions or modifications. Tenant shall have the
right, in its sole and absolute discretion, to sell or otherwise dispose of any
amusement

10

--------------------------------------------------------------------------------

ride or attraction, whether existing on the Commencement Date or placed on the
Land thereafter; provided, any transfers to an Affiliate of Tenant must be for
fair market value and; provided, further, that Tenant reinvests the net proceeds
from any such sale on capital improvements to the Premises in furtherance of its
use of the Theme Park within a commercially reasonable period of time
thereafter. Tenant shall also have the right, in its sole and absolute
discretion, to alter, refurbish, demolish or remove (a) any amusement ride or
attraction situated on the Premises as of the Commencement Date, which Tenant
determines in the exercise of its reasonable business judgment to be
functionally obsolete, so long as Tenant replaces such ride or attraction with a
ride or attraction of comparable quality and value within a commercially
reasonable period of time thereafter, and (b) any amusement ride or attraction
first placed on the Land after the Commencement Date, so long as the
Improvements added by Tenant to the Premises following the Commencement Date and
then still remaining, have an aggregate then-current fair market value of
$25 million or more, and in Tenant's reasonable judgment the Premises still
provide an appropriate entertainment value. The Tower Ride does not currently
form part of the Premises and (unless it becomes part of the Premises as herein
provided) may be altered, demolished, removed or sold (with or without
replacement) at any time by Tenant, in its sole and absolute discretion.

        4.4    Zoning and Permits.    In the event Tenant deems it necessary or
appropriate to obtain zoning, site plan approval or any permit from the City or
any other governmental entity having jurisdiction over the Premises or any part
thereof or the immovable property not part of the Premises and that is owned by
Tenant and associated with the Theme Park (and the Parties acknowledge that any
such immovable property is not part of the Premises), Landlord, from time to
time on request of Tenant and to the extent necessary as fee owner of the
Premises, shall execute such documents or join in such petitions, applications
and authorizations, as deemed reasonable or necessary by Tenant. Landlord and
the City shall cooperate in good faith with Tenant and use their reasonable best
efforts to assist Tenant in obtaining such permits, licenses and approvals from
the City as Tenant may consider necessary or appropriate from time to time.
Notwithstanding the foregoing, the City's agreement to cooperate shall apply
only to acts by it in its capacity as a lender, and not in its governmental
capacity. Nothing herein shall obligate the City to issue any permit, license or
approval in its governmental capacity that it would not otherwise issue but for
the terms of this section.


ARTICLE 5
Use and Operation


        5.1    Use.    The Premises shall be operated, together with any
personal property, whether corporeal or incorporeal owned by Tenant, for the
purpose of operating an amusement park, formerly operated as Jazzland Theme Park
(the "Theme Park"). Tenant will operate the Theme Park throughout the Season of
each Lease Year, subject to Section 12.7, on a calendar schedule established by
Tenant that is generally consistent with the calendar schedules of comparable
regional, non-destination theme parks then operated by Six Flags, Inc. and its
Affiliates.

        5.2    Compliance with Laws.    Tenant shall, at its sole expense,
comply in all material respects with the requirements of all municipal, state
and federal authorities pertaining to the Premises which are now or hereafter in
force, and shall faithfully observe in all material respects in the use of the
Premises all municipal, state and federal laws and regulations pertaining
thereto which are now or hereafter in force; provided, however, that there shall
be no breach by Tenant of this section unless and until Landlord, the City or
the applicable governmental entity has delivered written notice to Tenant
specifying the alleged violation and giving Tenant a reasonable opportunity to
cure it, and so long as Tenant shall, in good faith within a reasonable time
after Tenant acquires actual knowledge thereof, by appropriate proceedings and
with due diligence contest the alleged violation or the validity or
applicability of such law or regulation, until there has been a final
adjudication that the specified use is in violation of the law or regulation
specified in such written notice, and that such specified law or

11

--------------------------------------------------------------------------------

regulation is valid and applicable to the Premises, and until Tenant has had a
reasonable opportunity after such final adjudication to cure the specified
violation. So long as neither Landlord nor any portion of the Premises will be
subjected to any material liability, loss, penalty or forfeiture, Tenant may in
good faith contest the alleged violation or the validity, enforceability or
applicability of any such law or regulation.

        5.3    Maintenance and Repair.    Subject to Section 4.2, Tenant shall
keep all Improvements that from time to time may be erected on the Premises in a
state of good repair and will maintain and repair such Improvements on a regular
and ongoing basis consistent with the standards of maintenance and repair of
comparable facilities, reasonable wear and tear, obsolescence, acts of God and
loss by casualty excepted. Upon termination of this Lease, subject to
Articles 13 and 14, Tenant shall deliver up the Improvements then situated on
the Land in good condition, reasonable wear and tear, obsolescence, acts of God
and loss by casualty excepted.

        5.4    Casualty.    Tenant agrees that in case of damage to, or
destruction of, any Improvements by fire or other casualty occurring before
January 1, 2068, Tenant will, subject to Section 12.7, within one year repair,
restore or replace the damaged Improvements such that upon the completion of
such repairs, restoration or replacement the value, both physical and economic,
of the Improvements taken as a whole shall be at least substantially equal to
the physical and economic value of same immediately prior to the happening of
such fire or other casualty; provided, that Tenant's obligations in this regard
shall be limited to the amount of insurance proceeds received by Tenant or any
Leasehold Mortgagee in accordance herewith or which would have been so received
had Tenant maintained the insurance coverage required by Article 6. In case of
damage to, or destruction of, the Improvements to an extent greater than fifty
percent (50%) of the then-replacement value thereof, by fire or other casualty
occurring on or after January 1, 2068, Tenant may, at its option by written
notice to Landlord given within ninety (90) days of the casualty, (i) terminate
this Lease by delivering to Landlord written notice of such termination,
together with all insurance proceeds payable with respect to such fire or other
casualty or the amount which would have been payable if Tenant had maintained
coverage required to be maintained hereunder, and thereafter all Rent shall be
fully abated and Tenant and Landlord shall not have any other obligations under
this Lease with respect to the Premises, except for those obligations which
expressly survive the termination hereof, or (ii) exercise the Option, otherwise
subject to its terms, by giving Landlord written notice of Tenant's election to
so exercise the Option within such 90-day period. Upon the exercise of the
Option as contemplated in this section, Tenant shall pay the Option Price
(subject to applicable credits and determined as if no casualty had occurred and
with due regard for the remainder of the Term), but shall be entitled to retain
all insurance proceeds payable with respect to such fire or other casualty. In
the absence of giving such notice, Tenant will, subject to Section 12.7, within
one year repair, restore or replace the damaged Improvements such that upon the
completion of such repairs, restoration or replacement the value, both physical
and economic, of the Improvements taken as a whole shall be at least
substantially equal to the physical and economic value of same immediately prior
to the happening of such fire or other casualty; provided, that Tenant's
obligations in this regard shall be limited to the amount of insurance proceeds
received by Tenant or any Leasehold Mortgagee in accordance herewith or the
amount of insurance proceeds that would have been so received had Tenant
maintained the insurance coverage required by Article 6. Unless Tenant
terminates this Lease or exercises the Option pursuant to this section, Rent
shall not abate upon the occurrence of any damage to or destruction of any
Improvements.

        5.5    Branding.    Tenant shall have exclusive authority, control and
rights in selecting the name of the Theme Park; provided, however, that the name
of the Theme Park shall include the Six Flags brand beginning no later than the
opening of the 2004 Season and continuing throughout the Term. Landlord shall
acquire no rights or interests in such brand by virtue of this Lease. If Tenant
does not become the owner of the Premises upon the termination of this Lease for
any reason, then upon such termination the name of and marketing literature for
the Theme Park must be changed to omit any reference to such brand or any other
intellectual property owned or licensed by Tenant.

12

--------------------------------------------------------------------------------

        5.6    Operational Rights; Revenue.    

        (a) Tenant shall be entitled to receive and retain all revenues
generated from and associated with the operation of the Premises for the
duration of this Lease. Such revenues shall include, without limitation,
revenues from admissions, parking, games, operations and sales of food and
beverages and retail merchandise and all other revenues associated with the
Improvements or any portions thereof, and revenues from any licenses, concession
agreements, subleases, occupancy agreements, management agreements, operating
agreements or any other agreements of any nature with respect to any of the
foregoing.

        (b) Subject to the terms and provisions of this Lease, Tenant shall have
full and exclusive control of the management and operation of the Premises.
Without limiting the generality of the foregoing during the term of this Lease,
except as otherwise expressly stated in Sections 7.1 and 7.2, (i) Tenant shall
have the sole right to enter into any and all agreements of any nature relating
to the Premises or the name thereof on such terms as Tenant deems appropriate,
and (ii) Tenant shall own all revenues of any source generated by or from the
Premises or the operation or management or the name thereof.

        5.7    Utilities.    Tenant shall contract directly with the appropriate
utility providers for all utilities required for the use of the Premises during
the Term. Tenant shall pay all charges for the required utilities directly to
the respective utility providers.

        5.8    Mechanic's Liens.    Tenant covenants and agrees that it will not
permit any privilege or lien to be filed against the Premises as a result of
nonpayment for, or disputes with respect to, labor or materials furnished to the
Premises for or on behalf of Tenant or any party claiming by, through or under
Tenant, nor shall Tenant permit any judgment, lien or attachment to lie against
the Premises. Should any involuntary lien be filed against the Premises, Tenant
shall, within thirty (30) days after its receipt of written notice of the filing
of such lien, cause- such lien to be removed, or otherwise protected against
execution during good faith contest, by substitution of collateral, posting a
bond therefor, escrowing of adequate funds to cover the claim and related
transaction costs, or such other method as may be reasonably acceptable to
Landlord and the City.

        5.9    Hazardous Substances.    Except for such quantities of Hazardous
Substances as are permitted by law and are reasonably necessary for the
operation and maintenance by Tenant of the Premises as the Theme Park or for the
initial construction of or any modification to the Improvements, Tenant shall
not cause or allow any Hazardous Substances to be brought upon the Premises or
used, generated, treated, stored, released or disposed of in or on the Premises
during the Term.


ARTICLE 6
Insurance and Indemnity


        6.1    Insurance.    Tenant shall, at its sole cost and expense, procure
and maintain, or cause to be procured and maintained, during the Term the
insurance described in this Article 6 or, to the extent such insurance is
unavailable or prohibitively expensive, as reasonably determined by Tenant and
as evidenced to Landlord, then such coverage as is commercially reasonable and
available. The amount of property damage insurance that Tenant shall maintain
with respect to the Premises shall never be less than the amount required by
Section 6.2(b) hereof.

13

--------------------------------------------------------------------------------



        6.2    Types of Required Insurance.    Tenant shall procure and maintain
the following at its sole cost and expense:

        (a)    Commercial General Liability Insurance.    Commercial general
liability insurance covering all claims with respect to injuries or damages to
persons or property sustained in, on or about the Premises, the Improvements,
and the appurtenances thereto, including the sidewalks and alleyways adjacent
thereto, with limits of liability no less than $20,000,000 per occurrence and
$25,000,000 in the aggregate, or with such other limits, and subject to such
deductible and retention amounts, that are then maintained by Six Flags, Inc.
and its Affiliates with respect to its comparable regional, non-destination
theme parks. Such commercial general liability insurance shall name Landlord and
the City as additional insureds, as their interests may appear.

        (b)    Physical Property Damage Insurance.    Physical damage insurance
covering "all risks" of direct physical loss or damage to real and personal
property on the Premises, in an amount equal to 66.66% of the replacement cost
of all such property or such higher percentage of replacement cost (if any) that
is then maintained generally by Six Flags, Inc. and its Affiliates with respect
to comparable regional, non-destination theme parks. Such insurance shall:
(x) be provided on a broad-form property coverage as may be customary for like
properties from time to time during the term of this Lease; (y) include
earthquake, earth movement, volcanic eruption, sprinkler leakage, flood, acts of
terrorism, hurricane and ordinance or law coverage to the extent commercially
available and obtainable at commercially reasonable cost; and (z) be subject in
each case to deductibles no greater than those then maintained by Six
Flags, Inc. and its Affiliates with respect to its comparable regional,
non-destination theme parks. Such physical damage insurance shall name Landlord
and the City as loss payees, as their interests may appear.

        (c)    Worker's Compensation Insurance.    Workers' compensation and
employer's liability insurance in respect of any work by employees of Tenant on
or about the Premises, as required under applicable law.

        (d)    Business Interruption Insurance.    Such business interruption
insurance as is from time to time maintained by Six Flags, Inc. and its
Affiliates with respect to its comparable regional, non-destination theme parks.
The business interruption insurance shall protect Landlord from loss of rent for
a period of twelve (12) months due to business interruption, to the extent
commercially available and obtainable at commercially reasonable cost. The
proceeds of the business interruption insurance and the deductible amounts
thereunder will be included in Gross Revenues when the proceeds are received. If
Tenant does not maintain business interruption insurance with respect to the
Premises and a casualty or catastrophe occurs that would have been covered by
such insurance had it been maintained, then Tenant shall continue to pay Rent
for a period of twelve (12) months from the date of such event, the provisions
of Section 5.4 to the contrary notwithstanding. The Rent payable by Tenant over
such 12-month period shall equal the average Rent paid by Tenant over the three
12-month periods immediately preceding such event. Additionally, if Tenant
maintains business interruption insurance with respect to the Premises, and a
casualty or catastrophe occurs that is covered by such insurance, but inclusion
in Gross Revenues of the proceeds of such insurance does not yield Rent payable
to Landlord over such 12-month period that is equal to or greater than such
average Rent, then Tenant shall pay Landlord, within thirty (30) days after the
end of such 12-month period, an amount equal to the difference between the
actual Rent paid for such 12-month period and such average Rent. Tenant's
obligations under this Section 6.2(d) shall survive the expiration or earlier
termination of this Lease.

        6.3    Policies.    All insurance policies required by this Article 6
shall provide for at least thirty (30) days written notice to Landlord and City
before cancellation and certificates or copies of policies of insurance shall be
delivered to Landlord and City. All such policies may be maintained under a
"blanket insurance policy". Landlord and Tenant hereby waive all claims, rights
of recovery and causes

14

--------------------------------------------------------------------------------

of action that such Party or any party claiming by, through or under such Party
by subrogation or otherwise may now or hereafter have against the other Party or
any of the other Party's present and future subsidiaries, affiliates, partners,
officers, directors, employees, direct or indirect stockholders, agents, other
representatives, successors and assigns for bodily injury (including death) to
persons, or loss or damage to property of such Party whether caused by the
negligence or fault of such Party or their partners, directors, officers,
employees, agents or representatives or otherwise, to the extent that the
injuries, losses or damages are covered by the proceeds of insurance policies
maintained by the other Party.

        6.4    Indemnification of Landlord.    Tenant agrees that the Landlord
Indemnified Parties shall not be liable for, and agrees to hold the Landlord
Indemnified Parties harmless against, any claim for loss or damage to property
of any Person (other than claims made by a Landlord Indemnified Party against
another Landlord Indemnified Party), or bodily injury to or death of any natural
person, that may be occasioned by (a) any defect in the Premises, (b) the use,
generation, treatment, storage, release or disposal of Hazardous Substances in
or on the Premises, (c) by any other cause whatsoever arising in connection with
the Premises (other than the events described in Section 6.5 below); provided,
however, that the indemnity provided in this sentence shall be effective only to
the extent of any loss that might be sustained by Landlord in excess of the net
proceeds received by Landlord from any insurance carried with respect to the
loss sustained. Tenant's obligations under this Section 6.4 shall include the
obligation to reimburse the Landlord Indemnified Parties for any costs and
expenses (including, without limitation, reasonable attorneys' fees) incurred by
them in defending against any third-party claim for which they are entitled to
indemnification hereunder. Tenant's obligations under this Section 6.4 shall
survive the expiration or earlier termination of this Lease.

        6.5    Indemnification of Tenant.    Landlord and the City shall
indemnify, save harmless and defend Tenant Indemnified Parties from and against
all liabilities, obligations, claims, damages, penalties, causes of action,
costs and expenses imposed upon or incurred by or asserted against Tenant
Indemnified Parties as a result of (a) the gross negligence or willful
misconduct of Landlord or the City arising in connection with this Lease, or
(b) any failure on the part of Landlord or the City to perform or comply with
any of the terms of this Lease. The obligations of Landlord and the City under
this Section 6.5 shall survive the expiration or earlier termination of this
Lease.


ARTICLE 7
Assignment and Subletting


        7.1    Assignment.    Tenant shall not sell or assign all or
substantially all of the leasehold estate created hereby, and the corporate
shareholder of Tenant shall not cause or permit a Change of Control to occur,
without the prior written consent of Landlord and the City, whose consent may be
withheld in their sole and absolute discretion; provided, however, Tenant may
assign or transfer this Lease and the corporate shareholder of Tenant may cause
or permit a Change of Control to occur, without the consent of Landlord, so long
as the assignee of this Lease or the Person taking control of Tenant is (i) an
Affiliate of Six Flags, Inc., (ii) a lender of Tenant, Six Flags, Inc. or any of
their respective Affiliates; provided, that such lender is an institution
generally in the business of making commercial loans, or (iii) any other Person,
provided such assignment or Change of Control is part of a sale of all or a
substantial part of the assets of Six Flags, Inc. and its subsidiaries, taken as
a whole. Upon any such assignment of the leasehold estate created hereby (other
than a collateral assignment to a lender), the assignee shall execute and
deliver to Landlord a written assumption, in form and substance reasonably
satisfactory to Landlord, of all the obligations of Tenant pertaining to the
Premises and accruing under this Lease after such assignment. Tenant shall
thereupon be released of all liabilities and obligations thereafter accruing
under this Lease. Notwithstanding the foregoing, nothing in this Section 7.1
shall restrict in any way or require any approvals in connection with the sale
of stock in Six Flags, Inc. or any of its primary operating subsidiaries (unless
Tenant assigns the leasehold estate

15

--------------------------------------------------------------------------------


created hereby to one of Six Flags, Inc.'s primary operating subsidiaries, in
which event such subsidiary shall be bound by the terms hereof the same as if a
signatory hereto). Neither Tenant nor any other entity directly or indirectly
controlling less than five (5) parks is a primary operating subsidiary of Six
Flags, Inc., for purposes of the immediately preceding sentence.

        7.2    Subletting; No Sale or Transfer by Landlord.    

        (a) Tenant shall have the right at any time, without the consent of
Landlord, to sublease all of the Premises or the right to operate the Theme Park
to any Affiliate of Tenant on such commercially reasonable terms as Tenant may
desire; provided, however, that no such subletting shall relieve Tenant of any
of its obligations hereunder unless otherwise agreed in writing by Landlord, and
all subleases shall be subject to the terms and provisions of this Lease.

        (b) Tenant shall have the right at any time, to sublease, grant licenses
or otherwise assign the rights of use to concessions, retail areas, restaurants
and other portions of the Premises incident to the full use and operation
thereof to bona fide third parties on such commercially reasonable terms as
Tenant may desire. Landlord shall have no right to share in any profits or
income derived from such activities beyond the Rent payable to Landlord
hereunder. Title to all such profits and income shall remain in Tenant.

        (c) Except as expressly stated in Section 7.2 (a) and Section 7.2(b)
above, Tenant may not sublease, grant licenses or otherwise assign the rights of
use to any portion of the Premises.

        (d) Landlord and Tenant acknowledge and agree that certain benefits
accrue to Landlord and Tenant by virtue of Landlord's ownership of fee title to
the Premises, and that such benefits are material inducements to Landlord and
Tenant to enter into this Lease. Accordingly, Landlord covenants and agrees
that, during the Term, Landlord will at all times own and hold title to the
Premises, as encumbered by this Lease, and further covenants and agrees not to
convey, transfer, assign, donate, lease, or otherwise confer upon any third
party any right in or to any portion of the Premises, other than to the City or
to HUD, without the prior written consent of Tenant, which consent may be
withheld or granted in Tenant's sole and absolute discretion. Landlord shall
give Tenant at least sixty (60) days' prior written notice of any proposed
transfer of all or any portion of the Premises. Any attempted sale or transfer
by Landlord in violation of this section shall be void. Tenant shall be entitled
to injunctive relief to prevent any such sale or transfer, it being agreed that
an adequate remedy at law does not exist for such breach. If Landlord breaches
this provision, Tenant may, in addition to enforcing such rights and remedies as
may be available at law or in equity, cancel this Lease effective upon its
delivery of written notice of cancellation to Landlord and sue Landlord for
damages, or continue this Lease in effect and offset against the Rent due
hereunder in order of the next maturing installments (with any excess being
offset against the Option Price), all AV Taxes (or payments in lieu thereof) and
other Impositions to which Tenant becomes or may become subject as a result of
such breach.

        7.3    Nondisturbance By Landlord.    Upon the written request of
Tenant, Landlord will enter into a Nondisturbance Agreement (herein so called)
with any Subtenant or its leasehold mortgagee. Such Nondisturbance Agreement
shall include such reasonable provisions as requested by a Subtenant or its
leasehold mortgagee, subject to the reasonable approval of Landlord, but in any
event shall (a) reaffirm Landlord's ownership of the Premises, (b) confirm (if
true) that this Lease is in full force and effect without default by Tenant (or,
if a default exists, specifying the default and the remedy required by
Landlord), (c) and, in the case of a Subtenant, provide in substance that, so
long as the Subtenant complies with all of the terms of its sublease or other
applicable agreement, Landlord, in the exercise of any of its rights or remedies
under this Lease, shall not deprive the Subtenant of possession, or the right of
possession, of the subleased property during the term of the sublease, deprive
the Subtenant of any other rights under the sublease or other applicable
agreement or join the Subtenant as a party in any action or proceeding to
enforce or terminate this Lease or obtain possession of the property leased

16

--------------------------------------------------------------------------------


in the sublease for any reason other than a breach by the Subtenant of the terms
of the sublease or other applicable agreement which would entitle Tenant to
dispossess the Subtenant thereunder or otherwise terminate the Subtenant's
rights thereunder.


ARTICLE 8
Leasehold Mortgages


        8.1    Leasehold Mortgage Permitted.    Tenant shall from time to time
and at any time have the right to grant Leasehold Mortgages, and in such event,
upon Tenant's written request to Landlord, Landlord will execute and deliver a
reasonable estoppel certificate addressed to the Leasehold Mortgagee under any
such Leasehold Mortgage setting forth the information described in Section 12.2
hereof, confirming the terms of this Article 8, and providing Landlord's
agreement to recognize the Leasehold Mortgagee (upon exercise of remedies under
the Leasehold Mortgage after default by Tenant thereunder) or any purchaser of
the Mortgaged Property at foreclosure in the same manner as an assignee pursuant
to Section 7.1 hereof. Landlord agrees to accept any amendments of this Lease
which are requested by a Leasehold Mortgagee prior to the execution of its
Leasehold Mortgage which are reasonably calculated to protect the Leasehold
Mortgagee's interest in this Lease under its Leasehold Mortgage and do not, in
the reasonable opinion of Landlord, materially diminish the rights of Landlord
under this Lease. Notwithstanding the foregoing, no Leasehold Mortgagee nor any
purchaser of the Mortgaged Property at foreclosure shall by virtue thereof
acquire any greater right in the Mortgaged Property and in any building or
improvements thereon than Tenant then had under this Lease, and provided further
that any Leasehold Mortgage and the indebtedness secured thereby shall at all
times be and remain inferior and subordinate to all of the conditions, covenants
and obligations of this Lease and to all of the rights of Landlord hereunder. In
no event shall Tenant have the right to encumber, subordinate or render inferior
in any way Landlord's fee simple title in and to the Premises.

        8.2    Notices to Leasehold Mortgagees.    If at any time after
execution and recordation of any Leasehold Mortgage in the official records of
Orleans Parish, Louisiana, in accordance with the provisions of Section 8.1, the
Leasehold Mortgagee shall notify Landlord in writing that the Leasehold Mortgage
on the Premises has been given and executed by Tenant, the Leasehold Mortgagee
shall furnish Landlord at the same time with the address to which Leasehold
Mortgagee desires copies of notices to be mailed, or designate some Person as
its agent and representative for the purpose of receiving copies of notices.
Landlord hereby agrees that it will thereafter mail to Leasehold Mortgagee and
to the agent or representative so designated by the Leasehold Mortgagee, at the
address so given, duplicate copies of any and all notices of default in writing
which Landlord may from time to time give or serve upon Tenant under and
pursuant to the terms and provisions of this Lease and any and all pleadings in
suits filed by Landlord against Tenant, as applicable. No notice of default to
Tenant shall be effective as to the Leasehold Mortgagee unless duplicate copies
thereof are mailed to such Leasehold Mortgagee at the same time the notice is
given or served upon Tenant.

        8.3    Leasehold Mortgagee's Right to Cure.    If Landlord shall ever be
entitled to exercise a right hereunder to terminate this Lease after the giving
of notice or the passage of time, as applicable, Landlord, subject to having
received notification of any Leasehold Mortgage by the Leasehold Mortgagee
thereunder pursuant to Section 8.2 above, shall deliver additional written
notice to such Leasehold Mortgagee of Landlord's intention to so terminate this
Lease and describing the existing Events of Defaults, and such Leasehold
Mortgagee shall have thirty (30) days from its receipt of such notice to cure
the Events of Default described in such written notice. Notwithstanding the
foregoing, in the event (i) such Events of Default are not capable of cure
within such 30-day period, this Lease may not be terminated if any Leasehold
Mortgagee shall deliver to Landlord, within such 30-day period, written notice
of such Leasehold Mortgagee's intention to cure the specified Events of Default
and shall commence and diligently pursue the cure of the specified Events of
Default and such Events of Default by reason of such due diligence are cured
within one hundred eighty (180) days of the date of

17

--------------------------------------------------------------------------------


such notice, or (ii) any Leasehold Mortgagee is not in actual possession of the
Premises on the date of the additional notice given the Leasehold Mortgagee
under this Section 8.3, and possession is necessary in order to cure any Event
of Default, then the time within which such Leasehold Mortgagee may commence to
cure such Event of Default shall be extended for a reasonable time not to exceed
ninety (90) days until such Leasehold Mortgagee can obtain actual possession. No
purported termination of this Lease shall be effective until such written notice
shall have been given to Leasehold Mortgagee and such 30-day period, or
additional time period as provided above, shall have expired without the
described Events of Default having been cured. Leasehold Mortgagee may, at its
option any time before the rights of Tenant under this Lease shall have been
terminated, pay any of the Rent due hereunder, procure any insurance required
hereunder, make any repairs and improvements required hereunder, or do any other
act or thing or make any other payment required of Tenant by the terms of this
Lease or which may be necessary and appropriate to comply with the covenants and
conditions of this Lease to prevent the termination of this Lease. All payments
so made and all things so done and performed by any such Leasehold Mortgagee
shall be as effective to prevent a forfeiture of the rights of Tenant hereunder
as if performed by Tenant.

        8.4    New Lease.    Notwithstanding anything to the contrary contained
in this Lease or otherwise, in the event of termination of this Lease for any
reason prior to the stated expiration date, except a voluntary termination by
Tenant pursuant to a right herein granted, Landlord shall promptly notify all
Leasehold Mortgagees of such termination. If the Leasehold Mortgagee having the
highest priority with respect to this Lease or its designee, cures all Events of
Default giving rise to such termination as provided below, Landlord shall enter
into a new lease of the Mortgaged Property with such Leasehold Mortgagee or its
designee for the remainder of the Term, such new lease to be effective as of the
date of termination of this Lease, at the rental rate then payable hereunder,
and upon all of the same terms, conditions, covenants, agreements, provisions
and limitations contained herein, subject to the following: (a) the Leasehold
Mortgagee entitled to the new lease shall make written request to Landlord for a
new lease within sixty (60) days of receipt by the Leasehold Mortgagee of
written notice from Landlord of the date of termination of this Lease; and
(b) at the time of the execution and delivery of the new lease, the Leasehold
Mortgagee or its designee shall pay to Landlord all amounts specified in the
notice of termination delivered by Landlord, which would have been due hereunder
except for such termination and which are currently due except for such
termination, and shall promptly cure (subject to Section 8.5) all other Events
of Default giving rise to such termination.

        8.5    Leasehold Mortgagee's Liability.    Unless a new lease shall have
been executed pursuant to Section 8.4 above in which the Leasehold Mortgagee
assumes the payment or performance of such obligation, no Leasehold Mortgagee
shall be or become personally liable to Landlord, as an assignee of this Lease,
for the payment or performance of any obligation of Tenant, and no assumption of
liability shall be inferred from or result from foreclosure or other appropriate
proceedings in the nature thereof or as the result of any other action or remedy
taken by the Leasehold Mortgage, or from a conveyance or assignment pursuant to
which any purchaser at foreclosure shall acquire the rights and interest of
Tenant under the terms of this Lease; provided, however, any such assignee or
purchaser must timely and diligently perform all obligations of Tenant
hereunder.


ARTICLE 9
Defaults and Remedies


        9.1    Default of Tenant.    Tenant shall be in default if any of the
following events ("Events of Default") shall occur: (a) Tenant shall fail to pay
any installment of Rent or any other obligation hereunder involving the payment
of money and such failure shall continue for a period of ten (10) days after
written notice thereof to Tenant and, in accordance with Section 8.2, to each
Leasehold Mortgagee who has provided notice to Landlord of its Leasehold
Mortgage; (b) Tenant shall violate any material obligation of Tenant under this
Lease not involving the payment of money and such

18

--------------------------------------------------------------------------------


violation shall continue for a period of thirty (30) days after written notice
thereof to Tenant and, in accordance with Section 8.2, to each Leasehold
Mortgagee who has provided notice to Landlord of its Leasehold Mortgage;
provided, however, no Event of Default shall exist if the violation cannot with
due diligence be cured within such 30-day period and Tenant shall have commenced
to cure such violation and shall be proceeding with reasonable diligence to
completely cure such violation; (c) the making of any general assignment for the
benefit of creditors by Tenant; (d) the filing of a voluntary petition in
bankruptcy or a voluntary petition for an arrangement or reorganization under
the United States Federal Bankruptcy Act (or similar statute or law of any
foreign jurisdiction) by Tenant; (e) the appointment of a receiver or trustee
for all or substantially all of Tenant's interest in the Premises or its
leasehold estate hereunder if not removed with one hundred and eighty
(180) days; and (f) the entry of a final judgment, order or decree of a court of
competent jurisdiction adjudicating Tenant to be bankrupt, and the expiration
without appeal of the period, if any, allowed by applicable law in which to
appeal therefrom.

        9.2    Landlord's Rights and Remedies.    

        (a) If an Event of Default should occur as provided above, subject to
the provisions of Article 8 and Section 12.26 of this Lease, Landlord will have
the option of proceeding for all past due Rent and direct damages caused by the
default and, with or without such a proceeding, exercising any or all of the
following rights or remedies: (i) Landlord may retain this Lease in effect,
reserve its right to proceed for enforcement of Lease obligations coming due in
the future, and, at Landlord's option, proceed for specific performance or
injunctive relief; or (ii) Landlord may cancel and terminate this Lease, and
this cancellation will be effective upon five (5) days' written notice to
Tenant. Landlord shall not be entitled to accelerate Rents.

        (b) If Landlord elects option (a)(ii) and terminates this Lease, then
Landlord may re-lease the Leased Premises for such price and on such terms as
may be reasonably obtainable, and Tenant will be and remain liable, not only for
all Rent due and other obligations incurred up to the date of termination, but
also for stipulated or liquidated damages for its nonperformance equal to the
sum of (i) all reasonable expenses that Landlord may incur in re-entering and
re-possessing the Premises, curing any default by Tenant, putting the Premises
in proper repair and making such reasonable, non-structural modifications
thereto as shall be required for any new tenants, protecting and preserving the
Premises by placing watchmen and caretakers therein, reletting the Premises,
including reasonable attorney's fees and disbursements, sheriff's fees, and
brokerage fees in doing so, plus (ii) the greater of (a) an amount equal to the
Rent payable by Tenant to Landlord during the last full Lease Year prior to the
Event of Default (provided that if fewer than twelve (12) months remain in the
Term, then this amount will be calculated for the number of months that remain
in the Term) or (b) the discounted present value (determined using a per annum
rate equal to the "Prime Rate" as published on the date this Lease is terminated
by The Wall Street Journal in its listing of "Money Rates" or by a similar
newspaper with national circulation) of the amount by which the aggregate of all
Rent that would have been paid hereunder had this Lease remained in effect until
the stipulated end of the Term (calculated as the average Base Amount and
Additional Rent due by Tenant in the last three full Lease Years prior to the
Event of Default) multiplied by the number of years that would have remained in
the Term had this Lease not terminated), exceeds the fair rental value of the
Premises during this period. For purposes of the calculation set out in
(b) above, the fair rental value of the Premises during any period prior to the
time at which Landlord could reasonably be expected to obtain a new tenant for
the Premises will be zero (unless Landlord obtains a new tenant within that
period), and if Landlord has leased the Premises to a new tenant on commercially
reasonable terms, then the rental payable by the new tenant will be deemed to be
the fair rental value of the Premises, and if Landlord has used commercially
reasonable efforts to lease the Premises to a new tenant, the period between the
termination of this Lease and the commencement of the new lease will be deemed
to be the time within which Landlord could reasonably be expected to obtain a
new tenant for the Premises. In any

19

--------------------------------------------------------------------------------


case, Landlord may remove or cause to be removed, at Tenant's expense, all
property of Tenant from the Premises and store the same in Landlord's or
Tenant's name, but at the cost, expense, and risk of Tenant, without liability
to Tenant for loss or injury to such property. In addition, upon the occurrence
of an Event of Default on the part of Tenant, Landlord is hereby irrevocably
authorized, to the extent legally permitted, to sell, at public or private sale,
with or without legal proceedings, and with or without notice, demand,
advertisement, appraisement, or any other formality, any and all of the contents
of the Premises owned by Tenant, and Landlord may purchase these contents at
private sale or for the highest bid at public sale, and the proceeds of this
sale, after deducting all costs, charges, attorneys' fees, and expenses of the
sale, will be applied to the payment of Rent.

        (c) In addition to, and not in lieu of the foregoing remedies, if Tenant
fails to perform any of its obligations under this Lease before the expiration
of the applicable notice and cure period, then Landlord will have the right, but
not the obligation, to pay all sums and take all actions that are reasonably
necessary or desirable to perform Tenant's obligation, and Tenant will reimburse
Landlord for such sums and other costs incurred by Landlord as additional rent
within ten (10) days after demand. The performance by Landlord of one of
Tenant's obligations will not be construed as a modification or waiver of any
provision of this Lease, and such obligation will remain the obligation of
Tenant. In addition, Landlord's failure to perform such obligation shall not
preclude Landlord from exercising any of its other rights or remedies set out in
this section by reason of an Event of Default, except to the extent that
Landlord now or hereafter has a duty under applicable law to mitigate its
damages resulting from an Event of Default, and the failure to perform such
obligation constitutes a breach of such duty.

        (d) All rights and remedies of Landlord under this Lease will be
cumulative, and none will exclude any other rights or remedies granted in this
Lease. The failure to assert any remedy or the granting of any waiver (as
provided in Section 12.12 hereof) of any Event of Default shall not be deemed to
be a waiver of such remedy or any subsequent Event of Default.

        (e) Nothing in this Section 9.2 shall limit or diminish any duty that
Landlord may now or hereafter have under applicable law to mitigate its damages
resulting from an Event of Default.

        (f) Such rights and remedies as are given Landlord hereunder shall also
extend to the Trustee, and the Trustee and the holders of the Notes issued under
the Indenture shall be deemed third party beneficiaries of all covenants and
agreements contained herein.

        9.3    Default of Landlord.    In the event of any material breach by
Landlord of any provision of this Lease or any material default by Landlord
hereunder, Tenant shall have the right to deliver to Landlord a written notice
specifying such breach or default, and unless within thirty (30) days from and
after the date of delivery of such notice Landlord shall have commenced to cure
such breach or default and shall be proceeding with reasonable diligence to
completely cure such breach or default, then Tenant shall have all remedies
available at law or in equity, including, without limitation, termination,
damages, injunction and specific performance. If Tenant elects to terminate this
Lease by reason of a Landlord default that remains uncured beyond the expiration
of the specified 30-day notice and cure period, all Rent shall fully abate from
and after the date of termination and Tenant and Landlord shall not have any
other obligations under this Lease with respect to the Premises, except for
those obligations which expressly survive the termination hereof. All sums
expended by Tenant to cure any defaults of Landlord and, in the event a
sufficient amount of lawfully available funds is not available to pay any
damages for which Landlord becomes liable hereunder or for which Landlord would
have become liable hereunder but for the operation of Section 12.26, the amount
of the deficiency of such lawfully available funds shall be applied as a credit
to the Rent due hereunder in order of the next maturing installments, with any
excess being applied as a credit against the Option Price. All remedies of
Tenant under this Lease shall be cumulative, and the failure to assert any
remedy or the granting of

20

--------------------------------------------------------------------------------


any waiver (as provided in Section 12.12 hereof) of any breach or default shall
not be deemed to be a waiver of such remedy or any subsequent breach or default.

        9.4    Rights of Leasehold Mortgagees.    Notwithstanding any other
provision of this Article 9, all rights and remedies of Landlord under
Section 9.2 above are subject to the provisions of Article 8 of this Lease.


ARTICLE 10
Condemnation


        10.1    Definitions.    Whenever used in this Article 10, the following
words shall have the definitions and meanings hereinafter set forth:

        (a)    "Condemnation Proceeding".    Any action brought for the purpose
of any taking of the Premises, or any part thereof or of any property interest
therein (including, without limitation, the right to the temporary use of all or
any portion of the Premises), by competent authority as a result of the exercise
of the power of eminent domain or other taking action, including a voluntary
sale to such authority either under threat of condemnation or while such action
or proceeding is pending.

        (b)    "Taking" or "Taken".    The event and date of vesting of title to
the Premises or any part thereof or any property interest therein (including,
without limitation, the right to the temporary use of all or any portion of the
Premises), pursuant to a Condemnation Proceeding.

        10.2    Efforts to Prevent Taking.    Landlord shall use its best
efforts to cause all other competent authorities with the power of eminent
domain or other taking action to refrain from instituting any Condemnation
Proceedings or exercising any other powers of eminent domain or other taking
action with respect to the Premises, or any part thereof or any interest
therein, during the Term of this Lease.

        10.3    Entire Taking.    If all or substantially all of the Premises
shall be Taken in Condemnation Proceedings, all Rent shall be fully abated from
and after the date of such Taking and from and after such date Tenant and
Landlord shall not have any other obligations under this Lease with respect to
the Premises, except for those obligations which expressly survive the
termination hereof.

        10.4    Partial Taking.    

        (a) If less than all of the Premises shall be Taken in any Condemnation
Proceeding, a fair and equitable portion of the Floor Amount attributable to the
portion of the Premises Taken shall be abated from and after the date of such
partial Taking, and from and after such date Tenant and Landlord shall not have
any other obligations under this Lease with respect to the portion of the
Premises that has been Taken, except for those obligations which expressly
survive the termination hereof.

        (b) If, following such Taking, Tenant determines in its reasonable
business judgment, that the remaining Premises are not sufficient to operate the
Theme Park, then Tenant, at its election, may vacate the Premises, whereupon all
Rent shall be fully abated from and after the date of such partial Taking, and
from and after such date Tenant and Landlord shall not have any other
obligations under this Lease with respect to the Premises, except for those
obligations which expressly survive the termination hereof. Such election to
vacate must be exercised no later than ninety (90) days after the date of such
Taking.

        (c) If Tenant does not elect to vacate the Premises upon any partial
Taking, then (i) the Premises shall be reduced by the portion thereof taken, in
the Condemnation Proceedings, and all Rent payable hereunder shall be equitably
reduced during the unexpired portion of the Term as provided above, and
(ii) Tenant shall commence and proceed with reasonable diligence to repair or
reconstruct the

21

--------------------------------------------------------------------------------


remaining Improvements on the Premises, if any; provided, however, Tenant's
obligation to so repair or reconstruct the remaining Improvements shall be
limited to the proceeds of the condemnation award actually received by Tenant.
Notwithstanding the foregoing, nothing in this Section 10.4(c) obviates Tenants
obligations under Sections 4.1 and 5.3.

        10.5    Temporary Taking.    If any right of temporary (hereinafter
defined) possession or occupancy of all or any portion of the Premises shall be
Taken, the Rent shall be reduced during the duration of such Taking in a fair
and equitable manner that reflects the inability of Tenant to use the affected
portion of the Premises. A Taking shall be considered "temporary" only if the
period of time during which Tenant is deprived of usage of all or part of the
Premises as the result of such Taking does not materially interfere with the
ability of Tenant to use and operate the Premises as the Theme Park. Any other
"Taking" that is not "temporary" as described above shall be treated as an
entire Taking under Section 10.3 above or as a partial Taking under Section 10.4
above.

        10.6    Condemnation Award.    

        (a) No Taking shall have the effect of terminating this Lease. None of
the provisions of this Article 10 shall affect the right, title or interest of
Tenant in the leasehold interest created by this Lease. For the purposes of
determining the portion of any condemnation award to which Tenant is entitled to
receive from the condemning authority as a matter of law, Tenant's right, title
and interest in the Premises granted and arising under this Lease shall be
considered without consideration of this Article 10. This Article 10 pertains
only to Tenant's and Landlord's continuing obligations under this Lease
following a Taking and to the agreement between Landlord and Tenant regarding
any condemnation awards.

        (b) Any condemnation award shall be divided between Landlord and Tenant
in accordance with their respective interests in the Premises, as encumbered by
this Lease, taking into account the unexpired portion of the Term. Landlord
shall deliver to Tenant that portion of any condemnation award that Landlord may
receive to which Tenant is entitled as provided in this Section 10.6(b). The
provisions of this Section 10.6(b) shall survive any such condemnation.

        10.7    Settlement of Proceeding.    Landlord shall not make any
settlement with the condemning authority in any Condemnation Proceedings nor
convey or agree to convey the whole or any portion of the Premises to such
authority in lieu of condemnation without first obtaining the written consent of
Tenant, which consent may not be unreasonably withheld or delayed, except where
the condemning authority is the City or an instrumentality or agency thereof.
Where the condemning authority is the City or an instrumentality or agency
thereof, Tenant may withhold its consent in its sole and absolute discretion.

        10.8    Exercise of Option.    Notwithstanding any contrary provision
hereof, upon the institution of any Condemnation Proceedings which may result in
an entire Taking of the Premises, or a partial Taking of the Premises as a
result of which Tenant determines that the remaining Premises or the
Improvements thereon cannot economically and feasibly be used by Tenant, Tenant
shall be entitled to exercise the Option with respect to Premises (or remainder
thereof), otherwise subject to its terms, by giving Landlord written notice of
Tenant's election to so exercise the Option within ninety (90) days after
(i) the date on which Tenant is served with the official summons of the
Condemnation Proceedings in the case of an entire Taking of the Premises, or
(ii) the determination by Tenant that the remaining Premises or Improvements
thereon cannot economically and feasibly be used by Tenant, in the case of a
partial Taking of such property. In such event, the portion of the condemnation
award to which Landlord is entitled (i.e., the value of the remainder interest
of Landlord in the Premises), shall be applied as a credit against the Option
Price (determined as if no condemnation had occurred and with due regard for the
remainder of the Term).

22

--------------------------------------------------------------------------------



ARTICLE 11
Representations, Warranties and Special Covenants


        11.1    Landlord's Representations, Warranties and Special
Covenants.    Landlord hereby represents, warrants and covenants as follows:

        (a)    Existence.    Landlord is a public corporation and
instrumentality of the City.

        (b)    Authority.    Landlord has all requisite power and authority to
own the Premises, to execute, deliver and perform its obligations under this
Lease and, by proper action in accordance with all applicable law, has duly
authorized the execution and delivery of this Lease and the performance of its
obligations hereunder.

        (c)    Binding, Obligation.    This Lease is a valid and binding
obligation of Landlord and is enforceable against Landlord in accordance with
its terms, subject to (a) applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, rearrangement, moratorium, receivership, liquidation
and similar laws affecting creditors rights or (b) general principles of equity.

        (d)    No Defaults.    The execution by Landlord of this Lease and the
performance of its obligations hereunder (i) do not, as of the Commencement
Date, result in a breach of any of the terms or provisions of, or constitute a
default, or a condition which upon notice or lapse of time or both would ripen
into a default, under Landlord's charter or any resolution, indenture,
agreement, instrument or obligation to which Landlord is a party or by which the
Premises or any portion thereof is bound; and (ii) do not constitute, a
violation of any law, order, rule or regulation applicable to Landlord or any
portion of the Premises of any court or of any federal, state or municipal
regulatory body or administrative agency or other governmental body having
jurisdiction over Landlord or any portion of the Premises.

        (e)    Consents.    No permission, approval or consent by third parties
or any other governmental authorities is required in order for Landlord to enter
into this Lease, make the agreements herein contained or perform the obligations
of Landlord hereunder, other than those which have been obtained and are in full
force and effect. The board of directors of Landlord has duly approved the
execution, delivery and performance by Landlord of this Lease.

        (f)    Quiet Enjoyment.    During the Term of this Lease and subject to
the terms of this Lease, Tenant shall have the quiet enjoyment and peaceable
possession of the Premises against hindrance or disturbance by Landlord or any
Person acting by, through or under Landlord.

        (g)    Proceedings.    There are no actions, suits or proceedings
pending or, to the knowledge of Landlord, threatened or asserted against
Landlord or the City affecting Landlord or any portion of the Premises, at law
or at equity or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, other than the Bankruptcy Case.

        (h)    Impositions.    Landlord has not received any notice of any
condemnation actions, special assessment or increases in the assessed valuation
of taxes or any Impositions of any nature which are pending or being
contemplated with respect to the Premises or any portion thereof. The board of
directors of Landlord has formally found (i) that the execution of this Lease
and the operation of the Premises shall enhance the public benefit and welfare
and, therefore, constitute a public purpose in that they increase employment
opportunities, increase sales tax revenue, increase and promote tourism and
enhance tourist amenities in the City, all of which constitute important public
benefits to the City and, as a result, (ii) that the Land and Improvements
accomplish the public purposes of the Act and other applicable law and are of
the type that are and will be exempt from ad valorem taxation under the
Constitution and laws of the State of Louisiana, for so long as

23

--------------------------------------------------------------------------------




Landlord owns and holds title to the Premises. Landlord shall never require
Tenant to make any payment to any taxing authority in lieu of AV Taxes.

        (i)    Compliance with Laws.    Landlord has not received any notice of
any violation of any ordinance, regulation, law or statute of any governmental
agency pertaining to the Premises or any portion thereof.

        (j)    Encumbrances.    Landlord has good and marketable fee simple
title to the Premises subject to no liens or security interests or other rights
of third parties other than the SouthTrust Mortgage and City Mortgage, and
Landlord has not placed or granted any liens or security interests against the
Premises. There are no actions pending, to the knowledge of Landlord, which
would result in the creation of any lien on any portion of the Premises,
including, without limitation, water, sewage, street paving, electrical or power
improvements which give rise to any lien, completed or in progress. Landlord
shall not hereafter grant any liens or security interests on all or any portion
of the Premises, or renew, extend, increase, restate, amend or otherwise modify
the SouthTrust Mortgage or the City Mortgage, without Tenant's prior written
consent, which may be withheld by Tenant in its sole and absolute discretion.
Landlord and the City shall cause the City Mortgage to be fully released and
discharged no later than August 1, 2017, and shall ensure that the City Mortgage
is not foreclosed, and that no rights or remedies are enforced against Tenant or
the Premises thereunder, except upon the occurrence and during the continuance
of an Event of Default hereunder.

        11.2    Tenant's Representations, Warranties and Special Covenants.    

        (a)    Existence.    Tenant is duly formed and validly existing under
the laws of the state of its organization and is authorized to do business in
the State of Louisiana.

        (b)    Authority.    Tenant has all requisite power and authority to own
its property, operate its business, enter into this Lease and perform its
obligations hereunder, and by proper action has duly authorized the execution
and delivery of this Lease and the performance of its obligations hereunder.

        (c)    Binding Obligation.    This Lease is a valid and binding
obligation of Tenant and is enforceable against Tenant in accordance with its
terms, subject to (a) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, rearrangement, moratorium, receivership, liquidation and similar
laws affecting creditors rights or (b) general principles of equity.

        (d)    No Default.    The execution by Tenant of this Lease and the
performance of its obligations hereunder do not, as of the Commencement Date,
result in a breach of any of the terms or provisions of, or constitute a default
or condition which upon notice or the lapse of time or both would ripen into
default under, the organizational documents of Tenant or under any indenture,
agreement, instrument or obligation to which Tenant is a party or is bound.

        (e)    Consents.    No permission, approval or consent by third parties
or any other governmental authorities is required in order for Tenant to enter
into this Lease, make the agreements herein contained or perform the obligations
of Tenant hereunder, other than those which have been obtained and are in full
force and effect.

        (f)    As-Is.    Tenant accepts the Premises in its "as-is" condition
and agrees that no representations or warranties respecting the condition of the
Premises have been made to Tenant by Landlord or its authorized representatives.
TENANT HEREBY EXPRESSLY WAIVES ALL REPRESENTATIONS AND WARRANTIES ON THE PART OF
LANDLORD, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE CONDITION OF THE
PREMISES, INCLUDING, WITHOUT LIMITATION, ALL WARRANTIES THAT THE PREMISES ARE
FREE FROM DEFECTS OR DEFICIENCIES, WHETHER HIDDEN OR APPARENT, AND ALL
WARRANTIES UNDER LA. CIV. CODE ARTS. 2692-2704 OR ANY OTHER PROVISION OF
LOUISIANA LAW.

24

--------------------------------------------------------------------------------


        (g)    Tenant to Maintain its Corporate Existence; Conditions Under
Which Exceptions Permitted.    Tenant agrees that during the Term it will
maintain its corporate existence, will not dissolve or otherwise dispose of all
or substantially all of its assets and will not consolidate with or merge into
another corporation or permit one or more other corporations to consolidate with
or merge into it; provided that Tenant may, without violating this section,
consolidate with or merge into another corporation, or permit one or more other
corporations to consolidate with or merge into it, or sell or otherwise transfer
to another corporation all or substantially all of its assets as an entirety and
thereafter dissolve, provided the surviving, resulting or transferee
corporation, as the case may be, (i) is a corporation organized and fully
existing under the laws of one of the states of the United States of America;
(ii) has a net worth immediately after such action not less of that of Tenant
immediately prior to such action and (iii) irrevocably and unconditionally
assumes by means of an instrument in writing all of the obligations of Tenant
herein.

        (h)    Qualification To Do Business.    Tenant warrants that it is and
throughout the Term it will continue to be duly qualified to do business in the
State of Louisiana.


ARTICLE 12
Miscellaneous


        12.1    Inspection.    Tenant shall permit Landlord, the City and their
agents, upon reasonable prior written notice, to enter into and upon the
Premises during normal business hours not more than once each calendar quarter
(unless there is evidence of wrongdoing, in which case there shall be no limit
on the frequency of inspections) for the purpose of inspecting the same, on the
condition that Tenant's and Tenant's tenants' and invitees' quiet enjoyment of
the same is not interfered with.

        12.2    Estoppel Certificates.    Tenant and Landlord shall, at any time
and from time to time upon not less than ten (10) days' prior written request by
the other Party, execute, acknowledge and deliver to Landlord or Tenant, as the
case may be, a statement in writing certifying (a) its ownership of the interest
of Landlord or Tenant hereunder, as the case may be, (b) that this Lease is
unmodified and in full force and effect (or if there have been any
modifications, that the same is in full force and effect as modified and stating
the modifications), (c) the dates to which the Rent and any other charges have
been paid, and (d) that, to the best knowledge of Landlord or Tenant, as the
case may be, no default (whether an Event of Default or otherwise) hereunder on
the part of the other Party exists (except that if any such default does exist,
the certifying Party shall specify such default).

        12.3    Notices.    All notices, demands, payments and other
communications required to be given or made hereunder shall be in writing and
shall be duly given if delivered by hand, messenger, telecopy or reputable
overnight courier or if mailed by certified or registered mail, first class
postage prepaid, and shall be effectively received upon the date of such
delivery against acknowledgment of receipt or, in the case of telecopy, upon
sender's confirmation of delivery if before 2:00 p.m. (Central time) on a

25

--------------------------------------------------------------------------------


Business Day and otherwise on the next Business Day, to the respective parties
hereto at the addresses set forth below, or to such other address furnished in
writing to the other Party.


If to Tenant:
 
SFJ Management Inc.
c/o Six Flags, Inc.
122 East 42nd Street
New York, New York 10168
Attention: James F. Dannhauser
Telecopy: (212) 949-6203
With a copy to:
 
Weil, Gotshal & Manges LLP
100 Crescent Court, Suite 1300
Dallas, Texas 75201
Attention: Glenn D. West
Telephone: (214) 746-7700
Fax: (214) 746-7777
If to Landlord:
 
The Industrial Development Board of the City of New Orleans, Louisiana, Inc.
1515 Poydras St., 12th Floor
New Orleans, LA 70112
Attention: Secretary Treasurer
Telecopy: (504) 565-8130
If to Landlord or Tenant:
 
 
A copy to:
 
City Attorney
City Hall
1300 Perdido St., Room 5E01
New Orleans, LA 70112
Telecopy: (504)565-6207
And to:
 
Mayor's Executive Assistant for Economic Development
1515 Poydras St., Suite 1200
New Orleans, LA 70112
Telecopy: (504)565-8108

        12.4    Successors and Assigns.    Except as expressly provided in
Article 7 above, this Lease may not be assigned by a Party without the prior
written consent of the other Party, whose consent may be withheld in its sole
and absolute discretion. Subject to the foregoing, this Lease shall be binding
upon and shall inure to the benefit of the Parties and their successors and
permitted assigns.

        12.5    Amendment.    Neither this Lease nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by the Parties. No waiver of any breach of this Lease shall be construed as an
implied amendment or agreement to amend any provision of this Lease.

        12.6    Headings and Subheadings.    The headings of the articles,
sections, paragraphs and subparagraphs of this Lease are for convenience or
reference only and in no way define, limit, extend or describe the scope of this
Lease or the intent of any provisions hereof.

        12.7    Unavoidable Default and Delays.    After the date of execution
of this Lease, the time within which any Party to this Lease shall be required
to perform any act under this Lease shall be extended

26

--------------------------------------------------------------------------------


by a period of time equal to the number of days during which performance of such
act is delayed by casualty, damage, strikes or lockouts, acts of God,
governmental restrictions, failure or inability to secure materials or labor,
reason of priority or similar regulations or order of any governmental or
regulatory body, failure of government agencies to act, acts of war or
terrorism, civil disturbance, fire, flood, hurricane, unavoidable casualties or
any other cause beyond the reasonable control of the Party seeking the
extension. The provisions of this Section 12.7shall not operate to excuse either
Party from prompt payment of Rent or any other payments required by the terms of
this Lease.

        12.8    Severability.    In the event one or more of the terms or
provisions of this Lease or the application thereof to any Party or
circumstances shall, to any extent, be held invalid, illegal or unenforceable,
the remainder of this Lease, or the application of such term or provision to
Persons or circumstances other than those as to whom or which it is held invalid
or unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.

        12.9    Governing Law.    THIS LEASE SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES APPLICABLE HERETO
AND THE LAWS OF THE STATE OF LOUISIANA APPLICABLE TO A LEASE EXECUTED, DELIVERED
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW.

        12.10    Relationship of Parties.    Nothing contained herein shall be
deemed or construed by the Parties hereto or by any third party as creating the
relationship of principal and agent, partnership, joint venture or any
association between the Parties hereto, it being understood and agreed that none
of the provisions contained herein or any acts of the Parties in the performance
of their respective obligations hereunder shall be deemed to create any
relationship between the Parties hereto other than the relationship of landlord
and tenant. It is understood and agreed that this Lease does not create a joint
enterprise, nor does it appoint either Party as an agent of the other for any
purpose whatsoever. Neither Party shall in any way assume any of the liability
of the other for acts of the other or obligations of the other. Each Party shall
be responsible for any and all suits, demands, costs or actions proximately
resulting from its own individual acts or omissions.

        12.11    Landlord's Lien Waiver.    Landlord hereby waives all
landlord's liens and privileges that Landlord might hold, statutory or
otherwise, to the Tower Ride (unless Tenant acquires full ownership of it, in
which event it shall immediately and automatically become part of the Premises
as herein provided) or any of Tenant's (or any Subtenant's) furniture,
inventory, goods, office supplies or office equipment now or hereafter placed on
the Land. At any time during the Term, the Tower Ride (unless it becomes part of
the Premises as herein provided) and such furniture, inventory, goods, office
supplies and office equipment may be removed from the Land, without notice to or
the consent of Landlord.

        12.12    Non-Waiver.    No Party shall have or be deemed to have waived
any default under this Lease by the other Party unless such waiver is embodied
in a document signed by the waiving Party that describes the default that is
being waived. Further, no Party shall be deemed to have waived its rights to
pursue any remedies under this Lease, unless such waiver is embodied in a
document signed by such Party that describes any such remedy that is being
waived. Waiver of any default hereunder shall be limited to the particular
default so waived and shall not be deemed to waive any other default hereunder.

27

--------------------------------------------------------------------------------



        12.13    Obligations to Defend Validity of Lease.    If litigation is
filed by a third party against Tenant or Landlord in an effort to enjoin either
Party's performance of this Lease, the Parties hereto who are named as parties
in such action shall take all commercially reasonable steps to support and
defend the validity and enforceability of this Lease. Either Party may intervene
in any such matter in which the other Party hereto has been named as a
defendant. Tenant shall be responsible for its attorneys' fees and costs of
litigation, as well as the reasonable attorneys' fees and reasonable costs of
litigation of Landlord.

        12.14    Survival.    Upon the expiration or sooner termination of this
Lease, neither Party shall have any further obligation or liability to the
other, except as otherwise expressly provided in this Lease and except for such
obligations as by their nature or under the circumstances can only be, or by the
provisions of this Lease may be, performed after such expiration or termination;
and in any event any liability for a payment that shall have accrued with
respect to any period ending at the time of expiration or termination of this
Lease shall survive such expiration or termination. Anything to the contrary
notwithstanding, the Parties' respective default and indemnification obligations
hereunder will survive the expiration or sooner termination of this Lease.

        12.15    Net Lease.    This Lease shall be deemed and construed to be a
"net lease," and Tenant shall pay absolutely net during the Term the Rent and
all other payments required hereunder, without any deduction, abatement,
diminution or set-off other than the rent credits described in Sections 2.1 and
2.4, the rent credit described in Section 3.3 (to the extent applicable), the
Rent Credit (to the extent applicable), and as otherwise expressly provided
herein.

        12.16    Entire Agreement.    This Lease (including the Exhibits
attached hereto) and the other documents delivered pursuant to this Lease or
referenced herein constitute the full and entire understanding and agreement
between the Parties with regard to the subject matter hereof. There are no
representations, promises or agreements of Landlord or Tenant regarding the
subject matter of this Lease not contained in this Lease, the Exhibits attached
hereto or the other documents delivered pursuant to this Lease or referenced
herein.

        12.17    Counterparts.    This Lease may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

        12.18    Memorandum.    Landlord agrees that, at any time on request of
Tenant, it will execute a memorandum or extract of lease (a "Memorandum of
Lease") reflecting the Term, the Option and the right of first refusal set forth
herein and containing such other terms as Tenant may desire, and at Tenant's
option and expense, Tenant shall be permitted to record the Memorandum of Lease
in the Conveyance Office of Orleans Parish.

        12.19    Subordination to Mortgage on the Fee.    

        (a) This Lease is subject and subordinate to the SouthTrust Mortgage and
to all renewals, modifications, consolidations, replacements, and extensions
thereof. This clause shall be self-operative and no further instrument of
subordination need be required by any mortgagee. In confirmation of such
subordination, however, Tenant shall, at Landlord's request, execute promptly
any certificate or instrument evidencing such subordination that Landlord may
request. In the event of the enforcement by the trustee or the beneficiary under
any such mortgage or deed of trust of the remedies provided for by law or by
such mortgage or deed of trust, Tenant will, upon request of any Person
succeeding to the interest of Landlord as a result of such enforcement,
automatically become the tenant of such successor-in-interest without change in
the terms or other provisions of this Lease. Upon request by such
successor-in-interest, Tenant shall execute and deliver an instrument or
instruments confirming the attornment provided for herein. Nothing in this
section shall operate as a waiver by Tenant of its rights under Sections 3.3 and
7.3.

        (b) Any provisions relating to subordination of this Lease to any
mortgage or deed of trust that may hereafter be placed upon the Land are
expressly conditioned upon Landlord's delivery to Tenant

28

--------------------------------------------------------------------------------

from the holder of such deed of trust or mortgage of a Nondisturbance Agreement
in form reasonably acceptable to Tenant, providing in substance that the holder
of such deed of trust or mortgage agrees that so long as Tenant is not in
default hereunder, after the expiration of all applicable notice, cure and grace
periods, and this Lease has not been terminated by reason of such uncured
default, that Tenant's leasehold estate, use, possession, tenancy, and occupancy
hereunder (and all rights under Article 8 of any Leasehold Mortgagee) shall
remain undisturbed and shall survive any action taken pursuant to the instrument
to which this Lease is subordinated. Upon request by such holder of such deed of
trust or mortgage, Tenant shall execute and deliver an instrument or instruments
confirming the subordination and nondisturbance agreement provided for herein.
Contemporaneously with the execution of this Lease, and as a condition to its
effectiveness, Landlord and Tenant shall enter into Nondisturbance Agreements
with SouthTrust Bank and the City. The City Nondisturbance Agreement shall be
substantially in the form of Exhibit C hereto.

        (c) Neither Landlord nor Tenant will agree to any amendment,
modification or recapitalization of the indebtedness secured by the SouthTrust
Mortgage that causes the then-outstanding principal balance of such indebtedness
to exceed $13 million, as reduced from time to time by payments thereon. In
addition, (i) neither Landlord nor Tenant shall renew or extend the SouthTrust
Mortgage, or (ii) restate, amend or modify the SouthTrust Mortgage in a manner
that materially adversely affects the City. Tenant shall cause the SouthTrust
Mortgage to be fully released and discharged no later than August 1, 2007, and
shall ensure that the maturity of the indebtedness secured by the SouthTrust
Mortgage is not accelerated by the holder of such indebtedness, and that no
rights or remedies are enforced against the Premises under the SouthTrust
Mortgage.

        12.20    Holdover.    Any holding over after the expiration or earlier
termination of this Lease shall create a month-to-month tenancy at a rental rate
for the holdover period equal to the rental rate in effect during the
immediately preceding Lease Year, and shall otherwise be on the same terms and
conditions as specified in this Lease.

        12.21    Signs.    Subject to compliance with all applicable laws,
Tenant shall have the right, at its sole cost and expense, to install, maintain
and replace on the Premises such signs as Tenant shall desire in its sole and
absolute discretion. Tenant shall, at its sole cost and expense, obtain any and
all applicable governmental permits and licenses for the installation,
maintenance and replacement of such signs. To the extent necessary, Landlord
covenants and agrees to cooperate with Tenant in its efforts to obtain the
applicable governmental permits and licenses, for the installation, maintenance
and replacement of such signs.

        12.22    No Third Party Beneficiaries.    Subject to the rights of
Landlord Indemnified Parties under Section 6.4 and Tenant Indemnified Parties
under Section 6.5, and the rights of the Trustee and holders of the Notes under
Section 9.2(f), there are not and shall not be any third party beneficiaries of
this Lease other than the City.

        12.23    Guaranty.    This Lease is guaranteed by that guaranty of even
date herewith (the "Guaranty") executed by Six Flags, Inc. ("Guarantor"). Tenant
agrees that during the Term Tenant shall furnish to the City a copy of
Guarantor's annual report on Form 10-K, as required to be filed with the
Securities and Exchange Commission, as of the end of each fiscal year of the
Guarantor, within ninety (90) days after the end thereof.

        12.24    Attorneys' Fees.    Should either Party to this Lease or the
City engage the services of attorneys or institute legal proceedings to enforce
its rights or remedies under this Lease, the prevailing party to such dispute or
proceedings shall be entitled to recover its reasonable attorneys' fees and
similar costs incurred in connection with the resolution of such dispute or the
institution, prosecution or defense in such proceedings from the other parties
thereto. Subject to Section 2.1 hereof and other applicable provisions hereof,
Tenant agrees to reimburse the Trustee and Landlord for the reasonable
attorneys' fees and expenses incurred by the Trustee and Landlord in connection
with the preparation and negotiation of the Indenture and this Lease. Landlord
is not required to institute any legal

29

--------------------------------------------------------------------------------

proceeding with respect to this Lease. Tenant, the Trustee and the City may from
time to time institute legal proceedings in the name of Landlord to protect
their rights hereunder.

        12.25    Principles of Construction.    All references to Sections and
Exhibits are to Sections and Exhibits in or to this Lease unless otherwise
specified. Any reference to "this Section" in this Lease shall mean the Section
in which such reference appears, and shall also be deemed refer to the
subsections contained in such Section. Unless otherwise specified, the words
"hereof", "herein" and "hereunder" and words of similar import, when used in
this Lease, shall refer to this Lease as a whole and not to any particular
provision of this Lease. The words "includes", "including" and similar terms
shall be construed as if followed by the words "without limitation." Unless
otherwise specified, all meanings attributed to defined terms herein shall be
equally applicable to both the singular and plural forms of the terms so
defined. Definitions contained in this Lease which identify documents, including
this Lease, shall be deemed to include all amendments thereto. Landlord
acknowledges and agrees that this Lease shall not be construed more strictly
against Tenant because Tenant or its legal counsel was the primary draftsperson
of this Lease. Any inconsistencies or ambiguities in this Lease shall be
construed, interpreted and resolved so as to benefit Tenant, and Tenant's
election of which interpretation or construction is for Tenant's benefit shall
govern.

        12.26    Limitation on Liability.    The liability of Tenant for any
default under this Lease shall be limited to the assets owned by Tenant in its
capacity as a Delaware corporation, and under no circumstances shall any
shareholder (other than Guarantor pursuant to the Guaranty), director, officer,
employee or agent of Tenant have any personal liability with respect to this
Lease, nor shall Landlord have any resort to any personal assets owned by any
such person. Notwithstanding anything in this Lease to the contrary,
(a) Landlord hereby waives any consequential damages, compensation or claims for
inconvenience, loss of business, as a result of any injury or damage, unless
caused by the fraud or gross negligence of Tenant, (b) Tenant hereby waives any
consequential damages, compensation or claims for inconvenience, loss of
business, rents or profits as a result of any injury or damage, unless caused by
the fraud or gross negligence of Landlord or the City, and (c) Tenant agrees
that, in any event, neither City nor Landlord shall have personal liability with
respect to this Lease beyond the amounts received by Landlord from Tenant that
are not required to be paid as debt service on the Note or any other promissory
note issued by Landlord from time to time in accordance with the Indenture, and
that Landlord will not pay any amounts required hereunder from other sources and
shall have no obligation to pay for any costs or fees associated with the
negotiation or preparation of this Lease or the Indenture.

        12.27    Reasonableness Standard.    Except as expressly stated herein,
whenever any provision of this Lease requires that the consent or approval of
one party be obtained prior to the taking of any action by or on behalf of the
other party, then such consent or approval by the party required to give same
shall not be unreasonably withheld or delayed. Further, it shall be deemed,
prima facie, unreasonable for one party to condition its consent or approval
upon the agreement of the other party to increase the economic benefits to which
the party whose consent is required would otherwise be entitled.

        12.28    References to Note Ineffective After Paid.    Upon payment in
full of the Note and all other promissory notes issued by Landlord from time to
time in accordance with the Indenture (or provision for payment thereof having
been made in accordance with the provisions of the Indenture) and the fees,
charges and expenses of the City, Trustee and Landlord in accordance with the
Indenture, all references in this Lease to the Note and the City shall be
ineffective and neither the City nor any other Noteholder shall thereafter have
any rights hereunder, save and except those that shall have theretofore vested.

        12.29    Amounts Remaining in the Note Fund.    It is agreed by the
Parties that any amounts remaining in the Note Fund upon expiration or sooner
termination of this Lease, after payment in full of the Note and all other
promissory notes issued by Landlord from time to time in accordance with the
Indenture (or provision for payment thereof having been made in accordance with
the provisions of

30

--------------------------------------------------------------------------------

the Indenture) and the fees, charges and expenses of the City, Trustee and
Landlord in accordance with the Indenture, shall belong and be promptly paid to
Tenant by the City as an overpayment of Rent.


ARTICLE 13
Option to Purchase


        13.1    Grant of Option.    Landlord hereby grants to Tenant for the
period and at the price and on the terms and conditions herein set forth, the
exclusive and irrevocable option to purchase the Premises (the "Option"). Tenant
may exercise the Option at any time after December 31, 2017, by giving Landlord
written notice of Tenant's election to so exercise the Option. Tenant may also
exercise the Option after the occurrence of a Taking or major casualty, as
provided in Sections 5.5 and 10.8 above. The Option may not be exercised if an
Event of Default on the part of Tenant has occurred and is then continuing. If
the Option is exercised, the purchase price to be paid by Tenant to Landlord for
the Premises (the "Option Price") will equal its fair market value, as
encumbered by this Lease but not by the SouthTrust Mortgage or the City Mortgage
or any other deed of trust lien or mortgage (the "Fair Value"). The fair market
value of any amusement rides or attractions removed from the Premises by Tenant
within the five-year period immediately before Tenant's exercise of the Option,
and not replaced by Tenant with amusement rides or attractions of comparable
quality and value before Tenant's exercise of the Option, shall be taken into
consideration for purposes of determining the Fair Value of the Premises.

        13.2    Determination of Fair Value.    Prior to exercising the Option,
Tenant will give Landlord and the City written notice of Tenant's determination
of the Fair Value of the Premises. If Landlord or the City shall, by notice
given to Tenant within ten (10) Business Days of its receipt of Tenant's
determination notice, disagree with the value determined by Tenant, then
Landlord, the City and Tenant shall attempt to agree upon the Fair Value of the
Premises. If such agreement is not reached within thirty (30) Business Days
following notice by Landlord or the City to Tenant, then Landlord (on behalf of
itself and the City) and Tenant shall jointly select an Appraiser who shall
determine the Fair Value of the Premises and such determination shall be binding
on the Parties and the City. If Landlord and Tenant cannot agree upon an
Appraiser within ten (10) Business Days following such notice to Tenant, each of
Landlord and Tenant shall select an Appraiser within ten (10) Business Days
after the end of such ten (10) Business Day period and such two Appraisers shall
select a third Appraiser who shall independently determine the Fair Value of the
Premises, and such determination shall be binding on the Parties. If the two
Appraisers so selected have not agreed on the third Appraiser within such 10-day
period, then either Party, on behalf of both, may apply to the AAA for
appointment of the Appraiser, or, if the AAA shall not then exist or shall fail,
refuse or be unable to act such that the Appraiser is not appointed by the AAA
within thirty (30) days after application therefor, then either Party may apply
to the presiding Judge of the Court for the appointment of the Appraiser and the
other Party shall not (and the City shall not) raise any question as to the
Court's full power and jurisdiction to entertain the application and make the
appointment (it being agreed that if any Appraiser appointed hereunder shall be
unwilling or unable, for any reason, to serve, or continue to serve, a
replacement appraiser shall be appointed in the same manner as the original
Appraiser. The Appraiser (selected by the Parties, their designated Appraisers,
the AAA or the Court) shall independently determine the Fair Value of the
Premises and such determination shall be conclusive and binding on the Parties
and the City, shall constitute an "award" by the Appraiser within the meaning of
the AAA rules and applicable law and judgment may be entered thereon in any
court of competent jurisdiction. The Parties shall bear equally the expenses of
all the Appraisers, if any. Once the Fair Value of the Premises has been finally
determined in accordance with this section, Tenant shall have a reasonable
opportunity (in any case not less than sixty (60) days) to decide whether or not
to exercise the Option. A determination of the Fair Value of the Premises by
Landlord and Tenant pursuant to this section shall not obligate or bind Tenant
to exercise the Option. As between Landlord and the City,

31

--------------------------------------------------------------------------------

Landlord agrees not to make any decision or take any action under this
Section 13.2 without the City's consent and approval.

        13.3    Option Price Credits.    The Option Price shall be paid to
Landlord by Tenant in cash or other immediately available funds at the closing
of the sale of the Premises by Landlord to Tenant (the "Closing"), subject to
all credits provided for herein, including the credits provided in Sections 2.5,
3.3, 9.3 and 10.8 above.

        13.4    Documents Provided to Tenant.    Landlord agrees to deliver to
Tenant within thirty (30) days after its exercise of the Option, copies of any
and all instruments relating to or affecting the Premises, and any and all
instruments securing payment of the same which are not in the possession of
Tenant. If Landlord fails to supply true, correct and complete copies of all
documents required by this Section 13.4 within such 30-day period, Tenant may
either (1) extend the time for which Landlord is to furnish such documents; or
(2) revoke its exercise of the Option. If Tenant elects to extend the time for
delivery of any such document, Tenant may exercise either election mentioned in
the preceding sentence if Landlord fails to provide any such document within the
time permitted by such extension. Within fifteen (15) days after the date
Landlord has furnished Tenant all documents and information required in this
Section 13.4, Tenant may, in its reasonable discretion, by notice to Landlord,
disapprove of any of such documents to which Tenant has not previously expressly
consented, and in such event, Landlord shall use its best efforts to correct any
matter objected to by Tenant, but shall not be required to incur unreasonable
costs to do so. If Landlord fails to correct any such matter objected to, Tenant
may revoke its exercise of the Option.

        13.5    Survey.    Within thirty (30) days after Tenant's exercise of
the Option, Landlord shall, at Tenant's expense, obtain and furnish to Tenant
and a title company approved by Tenant (the "Title Company"), a
staked-on-the-ground survey satisfactory to Tenant certified by an independent
licensed surveyor of the immovable property aspects of the Premises (herein the
"Survey") which shall be satisfactory to Tenant and the Title Company and
sufficient to the Title Company to issue to Tenant the Title Policy (as herein
defined) with the standard printed exception for survey matters deleted. The
Survey may be an updated and recertified survey of the immovable property
aspects of the Premises satisfactory to Tenant. The Survey shall include,
without limitation: (a) the legal description of such immovable property, and
all appurtenant servitudes; (b) the exact location and (by courses and
distances) the exact dimensions of such immovable property and surface and
subsurface structures and improvements on such immovable property and all
servitudes, appurtenances and other like items, if any, relating thereto;
(c) the exact location and identity of all lot lines and contiguous streets and
curbs as well as measurements to the nearest intersection or other adequate
checkpoint, all means of access to such immovable property (across publicly
dedicated streets or otherwise) and all utility wires, pipes and other conduits
or servitudes relating to such immovable property; (d) no encroachments by any
structures or improvements onto adjoining property or onto such immovable
property or onto any servitudes as the case may be (except such encroachments as
shall be approved or have been expressly approved by Tenant); (e) plat of all
title exceptions listed in the Title Commitment (as herein defined) or
confirmation that such exceptions do not apply to the Premises; and (f) no other
state of facts that would render title to such immovable property in Tenant's
opinion objectionable. Within fifteen (15) days after the receipt of the last of
the Survey, the Title Commitment, and true and accurate copies of all attendant
documents thereto, Tenant shall have the right to disapprove of such Survey in
form or substance and to revoke its exercise of the Option.

        13.6    Title Commitment.    Within thirty (30) days after Tenant's
exercise of the Option, Landlord shall, at Tenant's expense, obtain and furnish
to Tenant a current commitment for title insurance ("Title Commitment") issued
by the Title Company showing the status of title to the immovable property
aspects of the Premises and all exceptions, including liens, servitudes,
restrictions, rights-of-way, covenants, reservations, and other conditions, if
any, affecting such immovable property that would appear in an owner's policy of
title insurance (the "Title Policy"), if issued, together with accurate

32

--------------------------------------------------------------------------------

copies of same, and committing to issue at the Closing such Title Policy to
Tenant in the full amount of the Option Price.

        13.7    Title Exceptions.    If the Survey or the Title Commitment show
exceptions to title or matters affecting the immovable property aspects of the
Premises which are objectionable to Tenant (other than those expressly consented
to or waived by Tenant in writing and the standard printed exceptions, which
shall be modified in the Title Policy as specified in Section 13.11(b)), Tenant
shall, within fifteen (15) days after its receipt of the last of the Survey, the
Title Commitment, and true and accurate copies of all documents attendant
thereto, deliver to Landlord written objections thereto. Landlord shall have
fifteen (15) days after the date of delivery by Tenant to Landlord of such
objections to cure such defects and to present a revised Survey and a revised
Title Commitment on the basis of which the Closing may occur as provided herein,
and the Closing shall be extended to such extent as may be necessary for
Landlord to cure such defects (but not more than fifteen (15) days unless Tenant
agrees otherwise). Landlord shall use commercially reasonable efforts and all
due diligence to cure such defects, but shall not be required to incur
unreasonable costs to do so. If such defects have not been cured within such
fifteen (15) day period, Tenant may (a) extend the time for Landlord to cure
such defects, (b) undertake the cure of such defects on behalf and in the name
of Landlord but at Tenant's expense, or (c) revoke its exercise of the Option.
If requested by Tenant, Landlord covenants and agrees to execute a separate
power of attorney in recordable form pursuant to which Landlord shall grant
Tenant the power to act for Landlord as set forth above. All title exceptions at
any time expressly consented to or waived in writing by Tenant, together with
the standard printed exceptions to the Title Policy as modified as specified in
Section 13.11(b), shall constitute the "Permitted Encumbrances." Landlord agrees
that neither the SouthTrust Mortgage nor the City Mortgage nor any other deed of
trust lien or mortgage now or hereafter encumbering its fee title to the
Premises shall constitute a Permitted Encumbrance, and Landlord will cause all
such mortgages and deed of trust liens to be fully discharged and released at or
before the Closing.

        13.8    Title Representations and Warranties by Landlord.    Landlord
represents, warrants and covenants to Tenant now and at the time of Closing as
follows:

        (a) Landlord shall have the right, title and power to convey good and
marketable fee simple title to Tenant of the Premises, free and clear of all
encumbrances other than the Permitted Encumbrances.

        (b) Prior to the Closing, Landlord shall not create or permit to be
created any servitudes, covenants, conditions or restrictions affecting any
portion of the Premises without the prior written consent of Tenant.

        (c) Except as otherwise expressly provided herein, the sale of the
Premises by Landlord to Tenant hereunder is without representation or warranty
of any kind, either express or implied, as to the condition of the Premises, and
the Premises conveyed to Tenant pursuant to this Lease, if closed, shall be
transferred, sold and conveyed strictly on an "as is" basis.

        (d) Tenant may rely and has relied on the representations, warranties
and covenants of Landlord contained in this Lease, each being a material
inducement to Tenant to enter into this Lease and to close its purchase of the
Premises.

        (e) All the representations, warranties, covenants of Landlord contained
in this Section 13.8 shall survive the Closing.

        13.9    Closing Date.    The Closing shall be at the Title Company on
the later of the sixtieth (60th) day after the date Tenant delivers its notice
of exercise to Landlord, or if Landlord has not performed all of its obligations
contained herein or if Tenant has extended any time periods for such
performance, on such date as may be directed by Tenant no later than thirty
(30) days after Landlord has performed all of its obligations contained herein
(the "Closing Date"). Tenant shall not be obligated to close its purchase of the
Premises unless Landlord timely performs each and all of its obligations
hereunder,

33

--------------------------------------------------------------------------------

provided Tenant may at any time waive performance of any one or more of
Landlord's obligation and close such purchase.

        13.10    Tenant's Obligation at Closing.    At the Closing, Tenant shall
wire transfer the Option Price (subject to applicable credits) to an escrow
account at the Title Company, together with such documents or information as
Landlord or the Title Company may reasonably require in order to consummate the
purchase and sale transaction contemplated hereby.

        13.11    Landlord's Obligation at Closing.    At Closing, Landlord, at
Tenant's sole cost and expense, shall deliver or cause to be delivered to Tenant
the following:

        (a) An Act of Sale (the "Act of Sale"), in form and substance
satisfactory to Tenant, fully executed and acknowledged by Landlord, conveying
to Tenant the Premises, subject only to the Permitted Encumbrances.

        (b) The Title Policy, issued by the Title Company, in the full amount of
the Option Price, showing Tenant as owner of the immovable property aspects of
the Premises and insuring Tenant's good and marketable fee simple title to such
immovable property, subject only to the Permitted Encumbrances; provided,
however, that (i) all standard printed exceptions (other than the exception as
to liens for assessments and taxes) shall be deleted and (ii) the exception as
to liens for assessments and taxes shall be limited to the year following
Closing, and Landlord shall furnish Tenant with tax certificates reflecting no
assessments or taxes being currently due and payable against the Premises.

        (c) A special warranty Bill of Sale in form and substance acceptable to
Tenant conveying to Tenant all remaining portions of the Premises not conveyed
to Tenant by the Act of Sale.

        (d) Evidence satisfactory to Tenant and the Title Company that Landlord
and its representatives have the authority to convey, assign and transfer the
Premises.

        (e) Exclusive possession of all the Premises, subject only to the
Permitted Encumbrances.

        (f) Such other documents or information as Tenant or the Title Company
reasonably require in order to consummate the transactions contemplated hereby.

        13.12    Closing Costs.    All Closing costs shall be paid by Tenant,
including the reasonable legal expenses of Landlord and City, if applicable.

        13.13    Casualty or Condemnation.    If any damage by fire or other
casualty occurs to the Premises after the date that Tenant exercises the Option
but before the Closing Date, or if any proceeding or threat of proceeding in
condemnation or eminent domain is initiated against the Premises after the date
that Tenant exercises the Option but before the Closing Date, such casualty loss
or condemnation shall be governed by the other terms of this Lease; provided
that Landlord shall give immediate notice thereof to Tenant and Tenant may
revoke its exercise of the Option.

        13.14    Revocation by Tenant.    In addition to the rights of
revocation herein granted upon the occurrence of specified events, Tenant shall
have a general right to revoke its exercise of the Option pursuant to this
Article 13 at any time prior to the Closing, without cause, by giving written
notice of revocation to Landlord. If Tenant revokes its exercise of the Option
pursuant to this general right of revocation, Tenant shall pay to Landlord an
amount equal to two (2) times all expenses reasonably incurred by Landlord in
connection with such exercise. Tenant shall not have any further liability or
obligation to Landlord under this Article 13 if Tenant revokes its exercise of
the Option pursuant to any right herein granted. If Tenant's exercise of the
Option is revoked pursuant to a right herein granted, the Option shall be
automatically reinstated and Tenant may again exercise the Option at a later
date in accordance with this Article 13.

        13.15    Landlord's Default.    If Landlord defaults in timely and
strictly performing any of Landlord's obligations under the terms of this
Article 13 for any reason, other than Tenant's default,

34

--------------------------------------------------------------------------------

Tenant may revoke its exercise of the Option, enforce specific performance of
this Article 13, or enforce any and all rights and remedies available at law or
in equity against Landlord.

        13.16    Tenant's Default.    If Tenant has not revoked its exercise of
the Option pursuant to a right herein granted, and fails to pay the Option Price
(subject to applicable credits) at the Closing, the Option shall automatically
terminate, Tenant shall pay all expenses reasonably incurred by Landlord in
connection with the Closing, and Landlord and Tenant shall have no further
obligation or liability to each other under this Article 13.

        13.17    No Assumption Of Liabilities.    Tenant is not and shall not be
deemed to be a successor of Landlord, it being understood that, if the
transaction contemplated by this Article 13 is closed, at the Closing Tenant
will acquire the Premises only, pursuant to the terms of this Article 13, and it
is expressly understood and agreed that Tenant has not and does not hereby
assume or agree to assume any liability whatsoever of Landlord, nor does Tenant
assume or agree to assume any obligation of Landlord under, any contract,
agreement, indenture or any other document to which Landlord is a party or by
which Landlord is or may be bound or that in any manner affects the Premises or
any part thereof, except as may be provided in the Permitted Encumbrances or
otherwise expressly agreed to by Tenant in writing, and Landlord agrees to
defend, hold harmless and indemnify Tenant with respect to any such liability or
obligation, which shall survive Closing.


ARTICLE 14
Right of First Refusal


        14.1    Definitions.    The following terms shall have meaning set forth
in this Article 14:

        (a)    Exempt Sale.    The sale, exchange, conveyance or transfer of the
Premises to HUD, the City, or an instrumentality thereof.

        (b)    First Refusal Term.    The period commencing on December 31, 2077
and ending June 30, 2078 (subject to extension as herein set forth).

        (c)    Property Transfer.    The sale, exchange, conveyance or transfer
of all or any portion of the Premises, other than in an Exempt Sale, by
Landlord.

        (d)    Sale Agreement.    A written agreement for a Property Transfer,
between Landlord or the City, as seller, and a third party as purchaser.

        (e)    Subject Property.    The portion of the Premises that is subject
to the Term Sheet or Sale Agreement.

        (f)    Term Sheet.    A binding or non-binding term sheet, letter of
intent or other statement in writing signed by the proposed purchaser and
setting forth the principal terms of a Property Transfer, in sufficient detail
to ascertain the net present value of the transaction, which has been certified
by Landlord as true and complete.

        14.2    Grant of Right of First Refusal.    Landlord hereby grants to
Tenant the exclusive and irrevocable right of first refusal ("Right of First
Refusal"), exercisable during the First Refusal Term, if Landlord proposes to
effect a Property Transfer, to purchase the Subject Property included in any
Sale Agreement or Term Sheet at the price and on the terms set forth in the Sale
Agreement or Term Sheet. Landlord shall deliver a copy of such Sale Agreement or
Term Sheet, certified by Landlord as being true and correct, to Tenant promptly
after execution thereof. Tenant shall have such Right of First Refusal for
thirty (30) calendar days after receipt of a copy of such Sale Agreement or Term
Sheet, after which, if not exercised by Tenant, the Right of First Refusal shall
terminate as to such Sale Agreement or Term Sheet; provided, however, that the
Right of First Refusal shall not terminate and the First Refusal Term shall be
extended, as provided below, if (a) Landlord (or the City) amends the Sale
Agreement or issues a revised Term Sheet, that reduces the purchase price for
the Subject Property by more than five percent (5%), changes the payment terms,
extends the time for closing, or

35

--------------------------------------------------------------------------------

makes any other material changes in the terms of the transaction described in
the previously submitted Sale Agreement or Term Sheet, or (b) Landlord enters
into a Sale Agreement with a purchaser not identified in the Term Sheet, or
(c) the Sale Agreement is assigned by the original purchaser to an unaffiliated
third party. Landlord must give Tenant written notice of the event described in
the preceding sentence and Tenant shall have thirty (30) calendar days after
receipt of such notice and copies of all documentation with respect thereto
requested by Tenant in which to exercise the Right of First Refusal (and the
First Refusal Term shall be extended through the end of such 30-day period). If
the sale contemplated by any Sale Agreement or Term Sheet fails to close within
three (3) months of the date thereof, Landlord shall be required again to comply
with the provisions of this Article 14 before selling the Subject Property. If
Tenant does exercise the Right of First Refusal, Tenant's acquisition of the
Subject Property shall be on terms no less favorable to Tenant than those set
forth in the Sale Agreement or Term Sheet; provided that if the Sale Agreement
or Term Sheet includes any non-cash consideration, Tenant may pay cash equal to
the fair market value of such non-cash consideration in lieu of such non-cash
consideration, and in any event the closing shall take place at the Title
Company. Landlord and Tenant agree that sale terms not included in the Term
Sheet must be commercially reasonable.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

36

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Lease as of the date first set forth above.

    LANDLORD
 
 
INDUSTRIAL DEVELOPMENT BOARD
OF THE CITY OF NEW ORLEANS,
LOUISIANA, INC., a public corporation and
instrumentality of the City of New Orleans,
Louisiana
 
 
By:
       

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

Title: 

--------------------------------------------------------------------------------


 
 
TENANT
 
 
SFJ MANAGEMENT INC.,
a Delaware corporation
 
 
By:
       

--------------------------------------------------------------------------------

Name: James F. Dannhauser
Title: Chief Financial Officer, Vice President,
          Treasurer and Assistant Secretary

        The City hereby intervenes in this Lease and takes cognizance of and
approves the terms and conditions hereof, agreeing to be bound by the specific
provisions of Sections 2.5, 2.10, 3.2, 3.3, 4.4, 6.5, 11.1(j) and 13.2.

    CITY OF NEW ORLEANS
 
 
By:
       

--------------------------------------------------------------------------------

Name: C. Ray Nagin,
Title: Mayor

--------------------------------------------------------------------------------

STATE OF LOUISIANA   §       PARISH OF                            §

        On this              day of                         , 2002, before me,
the undersigned Notary Public duly commissioned and qualified, personally
appeared                                      ("Appearer"), to me known (or
satisfactorily proven) to be the person described in and who executed the
foregoing instrument as the                                      of the
Industrial Development Board of the City of New Orleans, Louisiana, Inc., who
acknowledged that Appearer executed the foregoing instrument by authority of
said corporation's Board of Directors on behalf of and as the free act and deed
of said corporation.

        IN WITNESS WHEREOF, Appearer has signed this acknowledgment in the
presence of the two undersigned witnesses and me, Notary, on the day and in the
month and year hereinabove first written.

   

--------------------------------------------------------------------------------

WITNESSES:   APPEARER            

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

   

   

--------------------------------------------------------------------------------

        Notary Public                   My Commission Expires:
                        
   

STATE OF LOUISIANA   §       PARISH OF                            §

        On this              day of                         , 2002, before me,
the undersigned Notary Public duly commissioned and qualified, personally
appeared                                      ("Appearer"), to me known (or
satisfactorily proven) to be the person described in and who executed the
foregoing instrument as the                                      of SFJ
Management Inc., who acknowledged that Appearer executed the foregoing
instrument by authority of said corporation's Board of Directors on behalf of
and as the free act and deed of said corporation.

        IN WITNESS WHEREOF, Appearer has signed this acknowledgment in the
presence of the two undersigned witnesses and me, Notary, on the day and in the
month and year hereinabove first written.

   

--------------------------------------------------------------------------------

WITNESSES:   APPEARER            

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

   

   

--------------------------------------------------------------------------------

        Notary Public                   My Commission Expires:
                        
   



--------------------------------------------------------------------------------

STATE OF LOUISIANA   §       PARISH OF                            §

        On this              day of                         , before me, the
undersigned Notary Public duly commissioned and qualified, personally appeared
C. Ray Nagin ("Appearer"), to me known (or satisfactorily proven) to be the
person described in and who executed the foregoing instrument as the Mayor of
the City of New Orleans, who acknowledged that Appearer executed the foregoing
instrument by authority of                                      on behalf of and
as the free act and deed of the City of New Orleans.

        IN WITNESS WHEREOF, Appearer has signed this acknowledgment in the
presence of the two undersigned witnesses and me, Notary, on the day and in the
month and year hereinabove first written.

   

--------------------------------------------------------------------------------

WITNESSES:   APPEARER            

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

   

   

--------------------------------------------------------------------------------

        Notary Public                   My Commission Expires:
                        
   

--------------------------------------------------------------------------------


Exhibit A

Legal Description of Land


LEGAL DESCRIPTION: LOT JZL

        A CERTAIN PARCEL OF LAND together with all improvements thereon, and all
of the rights, ways, privileges, servitudes, appurtenances, and advantages
thereunto belonging or in otherwise appertaining, situated in Township 11 South,
Range 13 East, Sections 1, 30 and 31 in the THIRD DISTRICT of the City of New
Orleans, State of Louisiana which said JZL was created pursuant to resubdivision
of portions of Lots EX, J2, ENT-1 (which is a portion of the former Entergy
Tract), and a portion of Louisiana DOTD Parcel 11-02 and being more fully
described as follows:

        Commencing at U.S.N.G.S. Station 36A002 having a Louisiana State Plane
South Zone coordinate of X= 3,726,932.32 Y= 576,014.17 (1983 NAD) or X=
2,446,130.22 Y= 515,307.02 (1927 NAD), thence S 36°15'41" W a distance of
7200.97 feet to the point of intersection of the line between Section 1 and
Section 30 (also known as the Michoud Line) with the southerly line of
Interstate Highway 10; Thence along the southerly line of Interstate Highway 10
for the next four courses; N 30°05'06" E a distance of 223.36 feet to a point; N
53°20'27" E a distance of 184.48 feet to a point; N 37°14'40" E a distance of
499.12 feet to the point of nontangent curve concave to the left; Along said
nontangent curve concave to the left having a radius of 3014.90 feet and a chord
of N 42°55'27" E 133.03 feet, a distance of 133.04 feet to the northwest corner
of Lot 13-B5A; Thence leaving the southerly line of Interstate Highway 10 and
following the westerly line of Lot 13-B5A, S 52°55'46" E a distance of 573.89
feet to a point; Thence S 5°42'27" E, along the westerly line of Lot 13-B5A and
Oak Island II Phase 1 Section A, a distance of 885.00 feet to the POINT OF
BEGINNING;

Thence S 84°17'33" W a distance of 590.00 feet to a point;


Thence S 5°42'27" E a distance of 650.00 feet to a point;

Thence S 84°17'33" W a distance of 992.36 feet to the point of intersection with
the easterly line of Interstate Highway 10;

Thence S 12°21'00" W, along the easterly line of Interstate Highway 10, a
distance of 520.14 feet to a point;

Thence S 8°58'44" W a distance of 481.50 feet to the point of intersection with
the easterly right of way line of the Dwyer levee and canal;

Thence S 84°24'40" W a distance of 54.75 feet to the point of intersection with
the easterly line of Interstate Highway 510;

Thence along the easterly line of Interstate Highway 510 for the next four
courses;

S 2°04'05" W a distance of 262.60 feet to the point of nontangent curve concave
to the left;

Along said nontangent curve concave to the left having a radius of 5549.58 feet
and a chord of S 2°51'12" E 530.37 feet, a distance of 530.57 feet to a point;

S 84°24'28" W a distance of 14.91 feet to a point;

S 5°35'32" E a distance of 1300.72 feet to a point;

Thence N 84°17'33" E a distance of 1347.46 feet to a point;

Thence S 4°17'33" W a distance of 320.00 feet to a point;

Thence S 40°00'00" E a distance of 280.67 feet to the point of intersection with
the northerly line of Lake Forest Boulevard;

Thence N 50°00'00" E, along the northerly line of Lake Forest Boulevard a
distance of 128.34 feet to a point;

Thence continuing along the northerly line of Lake Forest Boulevard, N 45°21'57"
E a distance of 21.73 feet to a point;

Thence N 40°00'00" W a distance of 217.86 feet to a point;

Thence N 4°17'33" E a distance of 370.00 feet to a point;

--------------------------------------------------------------------------------

Thence N 9°17'33" E a distance of 330.00 feet to a point;

Thence N 84°17'33" E a distance of 400.00 feet to the point of intersection with
the westerly line of Lot 25A-2;

Thence N 5°42'27" W, along the westerly line of Lots 25A-2, 13 B4A, 13 B4B, 13
B4C, and Oak Island II Phase 1, a distance of 3298.69 feet to the POINT OF
BEGINNING.

        Lot JZL contains 139.9462 acres and is all and more fully shown on the
Map of ALTA/ACSM Land Title Survey of Lot JZL & Lot 13 B4-B, by Wink,
Incorporated, certified correct by Hugh McCurdy III, dated July 19, 2002,
amended August 9, 2002, bearing Job No. 102380.00 and Drawing No. 380-02-1.

LEGAL DESCRIPTION: LOT 13-B4B

        A CERTAIN PARCEL OF LAND together with all improvements thereon, and all
of the rights, ways, privileges, servitudes, appurtenances, and advantages
thereunto belonging or in otherwise appertaining, situated in Township 11 South,
Range 13 East, Section 1 in the THIRD DISTRICT of the City of New Orleans, State
of Louisiana and being more fully described as follows: Commencing at U.S.N.G.S.
Station 36A002 having a Louisiana State Plane South Zone coordinate of X=
3,726,932.32 Y= 576,014.17 (1983?NAD) or X= 2,446,130.22 Y= 515,307.02 (1927
NAD), thence ?S 36°15'41" W a distance of 7200.97 feet to the point of
intersection of the line between Section 1 and Section 30 (also known as the
Michoud Line) with the southerly line of Interstate Highway 10; Thence along the
southerly line of Interstate Highway?10 for the next four courses; N 30°05'06" E
a distance of 223.36 feet to a point; N 53°20'27" E a distance of 184.48 feet to
a point; N 37°14'40" E a distance of 499.12 feet to the point of nontangent
curve concave to the left; Along said nontangent curve concave to the left
having a radius of 3014.90 feet and a chord of N 42°55'27" E 133.03 feet, a
distance of 133.04 feet to the northwest corner of Lot 13-B5A; Thence leaving
the southerly line of Interstate Highway 10 and following the westerly line of
Lot 13-B5A, S 52°55'46" E a distance of 573.89 feet to a point; Thence S
5°42'27" E, along the westerly line of Lot 13-B5A, Oak Island II Phase 1
Section A, and Lot 13 B4C, a distance of 3064.60 feet to the southwest corner of
Lot 13 B4C and the POINT OF BEGINNING;

Thence N 84°17'33" E, along the southerly line of Lot 13 B4C, a distance of
380.17 feet to the point of intersection with the westerly line of Michoud
Boulevard;

Thence along the curved westerly line of Michoud Boulevard concave to the left
having a radius of 5335.00 feet and a chord of S 5°28'33" E 43.14 feet, a
distance of 43.15 feet to the point of tangency;

Thence continuing along the westerly line of Michoud Boulevard S 5°42'27" E a
distance of 56.85 feet to the point of intersection with the northerly line of
Lot 13 B4A;

Thence S 84°17'33" W, along the northerly line of Lot 13 B4A, a distance of
380.00 feet to the northwest corner of Lot 13 B4A;

Thence N 5°42'27" W, along the westerly line of Lot JZL (former Lot EX) a
distance of 100.00 feet to the POINT OF BEGINNING.

        Lot 13 B4B contains 0.8724 acres and is all and more fully shown on the
Map of ALTA/ACSM Land Title Survey of Lot JZL & Lot 13 B4B, by Wink,
Incorporated, certified correct by Hugh McCurdy III, dated July 19, 2002,
amended August 9, 2002 bearing Job No. 102380.00 and Drawing No. 380-02-1.

        TOGETHER WITH as to all of the foregoing (1) all the buildings,
improvements and other constructions situated on the above-described tracts of
land and all appurtenances, rights, ways, privileges, servitudes, prescriptions
and advantages thereunto belonging or in anywise appertaining, including, but
without limitation, all component parts of the above-described tracts of land,
and all component parts of any building, improvement or other construction
located on the above-described tracts of land, and (2) all batture, rights of
accretion and riparian rights thereof or attached or belonging thereto.

2

--------------------------------------------------------------------------------


Exhibit B

Legal Description of Parcel 13-B4A and Parcel 13-B4C

PORTIONS OF 13 B4A AND 13 B4C


        TWO CERTAIN PARCELS OF LAND together with all improvements thereon, and
all of the rights, ways, privileges, servitudes, appurtenances, and advantages
thereunto belonging or in otherwise appertaining, situated in Township 1 I
South, Range 13 East, Section 1 in the THIRD DISTRICT of the City of New
Orleans, State of Louisiana, Parcel 1 being the northerly 25 feet of Lot 13 B4A
and Parcel 2 being the southerly 25 feet of Lot 13 B4C both parcels being more
fully described as follows:


Parcel 1


        Commencing at U.S.N.G.S. Station 36AO02 having a Louisiana State Plane
South Zone coordinate of X= 3,726,932.32 Y= 576,014.17 (1983 NAD), thence S
18°50'31" W a distance of 7544.87 feet to the northeast corner of Lot 13 B4C;
thence along the curved westerly line of Michoud Boulevard concave to the left
having a radius of 5335.00 feet a distance of 1271.36 feet to the point of
tangency; thence S 5°42'27 E, along the westerly line of Michoud Boulevard, a
distance of 56.85 feet to the northeast corner of Lot 13 B4A and the POINT OF
BEGINNING;

Thence continuing along the westerly line of Michoud Boulevard S 5°42'27" E a
distance of 25.00 feet to a point;

Thence S 84°17'33" W a distance of 380.00 feet to point of intersection with the
westerly line of Lot 13 B4A;

Thence N 5°42'27" W, along the westerly line of Lot 13 B4A a distance of 25.00.
feet to the northwest corner of Lot 13 B4A;

Thence N 84°17'33" E a distance of 380.00 feet to the POINT OF BEGINNING.

The above described Parcel 1 contains 0.2181 acre.


Parcel 2


        Commencing at U.S.N.G.S. Station 36AO02 having a Louisiana State Plane
South Zone coordinate of X= 3,726,932.32 Y= 576,014.17 (1983 NAD), thence S
18°50'31" W a distance of 7544.87 feet to the northeast comer of Lot 13 B4C;
thence along the curved westerly line of Michoud Boulevard concave to the left
having a radius of 5335.00 feet a distance of 1203.21 feet to the POINT OF
BEGINNING;

Thence continuing along the curved westerly line of Michoud Boulevard concave to
the left having a radius of 5335.00 feet a distance of 25.00 feet to the
southeast comer of Lot 13 B4C;

Thence S 84'17'33" W, along the southerly line of Lot 13 B4C, a distance of
380.17 feet to southwest corner of Lot 13 B4C;

Thence N 5°42'27" W, along the westerly line of Lot 13 B4C a distance of 25.00
feet to a point;

Thence N 84°17'33" E a distance of 380.44 feet to the POINT OF BEGINNING.

The above described Parcel 2 contains 0.2183 acre.

--------------------------------------------------------------------------------


Exhibit C

Form of City Nondisturbance Agreement



[See attached]


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
LEASE AGREEMENT
RECITALS
AGREEMENT
ARTICLE 1 Grant, Term of Lease and Certain Definitions
ARTICLE 2 Rent
ARTICLE 3 Impositions
ARTICLE 4 Capital Expenditures and Improvements
ARTICLE 5 Use and Operation
ARTICLE 6 Insurance and Indemnity
ARTICLE 7 Assignment and Subletting
ARTICLE 8 Leasehold Mortgages
ARTICLE 9 Defaults and Remedies
ARTICLE 10 Condemnation
ARTICLE 11 Representations, Warranties and Special Covenants
ARTICLE 12 Miscellaneous
ARTICLE 13 Option to Purchase
ARTICLE 14 Right of First Refusal
Exhibit A Legal Description of Land
Exhibit B Legal Description of Parcel 13-B4A and Parcel 13-B4C PORTIONS OF 13
B4A AND 13 B4C
Parcel 1
Parcel 2
Exhibit C Form of City Nondisturbance Agreement
[See attached]
